Case 1:20-bk-11006-VK     Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21         Desc
                          Main Document    Page 1 of 126


 1   DAVID B. GOLUBCHIK (SBN 185520)
     JULIET Y. OH (SBN 211414)
 2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 3   10250 Constellation Boulevard, Suite 1700
     Los Angeles, California 90067
 4   Telephone: (310) 229-1234
     Facsimile: (310) 229-1244
 5   Email: DBG@LNBYB.COM; JYO@LNBYB.COM
 6   Proposed Attorneys for Chapter 11 Debtor and
     Debtor-in-Possession
 7

 8

 9                        UNITED STATES BANKRUPTCY COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11                          SAN FERNANDO VALLEY DIVISION
12

13
     In re:                                         Case No.: 1:20-bk-11006-VK
14

15   LEV INVESTMENTS, LLC,                          Chapter 11

16               Debtor.
     _________________________________
17                                                  Adv. No.:
     FR LLC,
18
                                                    NOTICE OF REMOVAL OF STATE
19                 Plaintiff,                       COURT CIVIL ACTION PURSUANT TO
                                                    RULE 9027 OF THE FEDERAL RULES OF
20   v.                                             BANKRUPTCY PROCEDURE

21   LEV INVESTMENTS, LLC; DMITRI                   [No Hearing Required]
     LUDKOVSKI; RUVIN FEYGENBERG;
22
     MICHAEL LEIZEROVITZ; SENSIBLE
23   CONSULTING AND MANAGEMENT,
     INC., and DOES 1 through 100,
24   inclusive,
25                 Defendants.
26

27

28



                                                    1
Case 1:20-bk-11006-VK          Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21               Desc
                               Main Document    Page 2 of 126


 1             PLEASE TAKE NOTICE that, pursuant to Rule 9027 of the Federal Rules of

 2   Bankruptcy Procedure (“Bankruptcy Rules”) and 28 U.S.C. § § 157(a), 157(b)(1) and (2), 1334

 3   and 1452, Lev Investments, LLC, the Defendant in the state court action styled FR LLC v. Lev

 4   Investments, LLC, et al. filed in the Superior Court of the State of California for the County of

 5   Los Angeles, bearing Case No. 19STCV45132 (the “State Court Action”) and the debtor and

 6   debtor-in-possession in the above-captioned Chapter 11 bankruptcy case (“Defendant”), hereby

 7   removes the State Court Action on the following grounds:

 8             1.       On or about December 13, 2019, FR LLC (“Plaintiff”) filed the State Court

 9   Action.        The State Court Action is based upon, among other alleged causes of action,
10   conversion, unjust enrichment and quite title.

11             2.       On or about June 1, 2020, Defendant filed for voluntary bankruptcy protection

12   under chapter 11 of title 11 of the United States Code, thereby commencing the above-

13   captioned Chapter 11 bankruptcy case.

14             3.       The State Court Action is a civil action and is not a proceeding before the United

15   States Tax Code or a civil action by a governmental unit to enforce such governmental unit’s

16   police or regulatory power.

17             4.       The State Court Action is a “core proceeding” under 28 U.S.C. §§ 157(b)(2),

18   including under subsection (A), (C) and (O).

19             5.       This Court has jurisdiction pursuant to 28 U.S.C. § 1334(b).

20             6.       Removal of the State Court Action is timely pursuant to Bankruptcy Rule

21   9027(a)(2).

22             7.       Attached as Exhibit “1” hereto are copies of the Complaint filed by Plaintiff to

23   commence the State Court Action, the Notice of Pendency of Action (Lis Pendens) filed by

24   Plaintiff in the State Court Action, and other pleadings filed in connection with the State Court

25   Action..

26             PLEASE TAKE FURTHER NOTICE that removal of the State Court Action and all
27   claims and causes of action therein was effected upon the filing of a copy of this Notice of

28   Removal with the Clerk of the State Court pursuant to Bankruptcy Rule 9027(c). The State



                                                         2
Case 1:20-bk-11006-VK      Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21               Desc
                           Main Document    Page 3 of 126


 1   Court Action is hereby removed to the United States Bankruptcy Court for the Central District

 2   of California, San Fernando Valley Division (the “Bankruptcy Court”), and the parties to the

 3   State Court Action shall proceed no further in State Court unless otherwise ordered.

 4          PLEASE TAKE FURTHER NOTICE that, upon removal of the State Court Action,

 5   Defendant consents to the entry of final orders or judgment by the Bankruptcy Court.

 6   Dated: June 5, 2020                          LEV INVESTMENTS, LLC

 7

 8

 9                                                By:
                                                         DAVID B. GOLUBCHIK
10                                                       JULIET Y. OH
11                                                       LEVENE, NEALE, BENDER, YOO
                                                            & BRILL L.L.P.
12                                                       Attorneys for Chapter 11 Debtor and
                                                         Debtor-in-Possession
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



                                                     3
Case 1:20-bk-11006-VK   Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 4 of 126


 1

 2

 3

 4

 5

 6
                                EXHIBIT “1”
 7                        [State Court Action Pleadings]
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



                                            4
Case 1:20-bk-11006-VK   Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 5 of 126
Case 1:20-bk-11006-VK   Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 6 of 126
Case 1:20-bk-11006-VK   Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 7 of 126
Case 1:20-bk-11006-VK   Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 8 of 126
Case 1:20-bk-11006-VK   Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 9 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 10 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 11 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 12 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 13 of 126
                  Case 1:20-bk-11006-VK                        Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                                               Desc
Electronically FILED by Superior Court of California, County of Los Angeles on 12/31/2019 10:56 AM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Ramirez,Deputy Clerk
                                                              Main Document    Page 14 of 126



                Michael Shemtoub, Esq.       SBN: 253948
                LAW OFFICES OF MICHAEL SHEMTOUB
          2
                4929 Wilshire Blvd., Suite 702
          3     Los Angeles, CA 90010
                T: (310) 552-6959
          4     F: (323) 421-9397
          5
                Attorney for FR LLC
          6

          7

          8
                                            SUPERIOR COURT FOR THE STATE OF CALIFORNIA
         9
                                                          FOR THE COUNTY OF LOS ANGELES
        10

        11
                                                                CENTRAL JUDICIAL DISTRICT

        12      FRLLC,                                                                   )   Case No.: 19STCV45132
                                                                                         )
        13
                                       Plaintiff,                                        )
                                                                                         )
        14                                                                               )   NOTICE OF PENDENCY OF ACTION (LIS
                           vs.                                                           )   PENDENS)
        15                                                                               )
                LEV INVESTMENTS, LLC; DMITRI                                             )
        16
                LUDKOVSKI; RUVIN FEYGENBERG;         Place:                              )                          Dept. 48
         17     MICHAEL LEIZEROVITZ; SENSIBLE      ~ Judge:                                                         Elizabeth Allen White
                CONSULTING AND MANAGEMENT, INC.)
        18      and DOES 1 through 100, inclusive, )
                                                                                         )
        19                                                                               )
                                       Defendants.                                       ) Complaint Filed:                     December 13, 2019
        20                                                                               ) Trial Date:                          Not Set
               ________________)
        21

        22                 NOTICE IS GIVEN that the above-captioned action was commenced on December 13,
        23      2019, in the above-entitled court by FR LLC, Plaintiff, against Lev Investments, LLC; Dmitri
        24      Ludkovski; Ruvin Feygenberg; Michael Leizerovitz; Sensible Consulting and Management, Inc.
        25      and DOES 1 through 100, inclusive, Defendants; the action is now pending in the above court.

        26                 The above-captioned action alleges a real prope1iy claim affecting certain real property
        27      that is situated in Los Angeles County, State of California, and that is described as follows:
        28




                                                                          NOTICE OF LIS PENDENS
      Case 1:20-bk-11006-VK      Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21      Desc
                                Main Document    Page 15 of 126



               ALL THAT CERTAIN REAL PROPERTY SITUATED IN THE
               COUNTY OF LOS ANGELES , STATE OF CALIFORNIA, DESCRIBED
 2
               AS FOLLOWS:
 3
               THE NORTH 190 FEET OF THE EAST 99 FEET OF THE WEST 110
 4             FEET OF LOT 103 TRACT NO. 1000, IN THE CITY OF LOS ANGELES,
 5
               COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP
               RECORDED IN BOOK 19 PAGES 1 TO 34, INCLUSIVE, OF MAPS, IN
 6             THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

 7         Assessor' s Parcel Number: 2247-013-001
 8
     Commonly known as 13854 Albers Street, Sherman Oaks, California 91401.
 9

10

11
     Dated: December 31, 2019
12

13

14                                                       Michael Shemtoub, Esquire
                                                         A'. ttorney for FR LLC
15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                 2
                                       NOTICE OF LIS PENDENS
             Case 1:20-bk-11006-VK                    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                                         Desc
                                                     Main Document    Page 16 of 126                                                                   POS-030
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                  FOR COURT USE ONLY

Michael Shemtoub, Esq.         SBN 253948
LAW OFFICES OF MICHAEL SHEMTOUB
4929 Wilshire Blvd., Suite 702
Los Angeles, CA 90010
           TELEPHONE NO.:   (310) 552-6959                         FAX NO. (Optional):
 E-MAIL ADDRESS (Optional):

   ATTORNEY FOR (Name):     FR LLC
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF                           LOS ANGELES
        STREET ADDRESS:   111 North Hill Street
        MAILING ADDRESS:  111 North Hill Street
       CITY AND ZIP CODE: Los Angeles 90012

           BRANCH NAME: Central Judicial District, Stanley Mosk Courthouse

       PETITIONER/PLAINTIFF: FR LLC


  RESPONDENT/DEFENDANT: LEV           INVESTMENTS, LLC; DMITRI
                                   LUDKOVSKI; RUVIN FEYGENBERG; et al.
                                                                                                             CASE NUMBER:
                        PROOF OF SERVICE BY FIRST-CLASS MAIL—CIVIL                                                       19STCV45132
                              CERTIFIED MAIL-RETURN RECEIPT
                    (Do not use this Proof of Service to show service of a Summons and Complaint.)
1. I am over 18 years of age and not a party to this action. I am a resident of or employed in the county where the mailing
   took place.

2. My residence or business address is:
    4929 Wilshire Blvd., Suite 702
    Los Angeles, CA 90010
3. On (date): 12/31/2019        I mailed from (city and state): Los                      Angeles, California
   the following documents (specify):
    NOTICE OF PENDENCY OF ACTION (LIS PENDENS)


             The documents are listed in the Attachment to Proof of Service by First-Class Mail—Civil (Documents Served)
             (form POS-030(D)).
4. I served the documents by enclosing them in an envelope and (check one):
   a. ✔ depositing the sealed envelope with the United States Postal Service with the postage fully prepaid certified mail return reciept.
   b.        placing the envelope for collection and mailing following our ordinary business practices. I am readily familiar with this
             business’s practice for collecting and processing correspondence for mailing. On the same day that correspondence is placed
             for collection and mailing, it is deposited in the ordinary course of business with the United States Postal Service in a sealed
             envelope with postage fully prepaid.
5. The envelope was addressed and mailed as follows:
   a. Name of person served: Alex Polovinchik
   b. Address of person served:
           Lev Investments, LLC
           8159 Santa Monica Blvd., Ste 200 Los Angeles, CA 90046
           7018-0040-0000-8781-4466
       ✔     The name and address of each person to whom I mailed the documents is listed in the Attachment to Proof of Service
             by First-Class Mail—Civil (Persons Served) (POS-030(P)).
I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

Date: December            31, 2019

Michael Shemtoub, Esq.
           (TYPE OR PRINT NAME OF PERSON COMPLETING THIS FORM)                                      (SIGNATURE OF PERSON COMPLETING THIS FORM)

Form Approved for Optional Use                                                                                                Code of Civil Procedure, §§ 1013, 1013a
Judicial Council of California             PROOF OF SERVICE BY FIRST-CLASS MAIL—CIVIL                                                            www.courtinfo.ca.gov
POS-030 [New January 1, 2005]                            (Proof of Service)
             Case 1:20-bk-11006-VK                   Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                           Desc
                                                    Main Document    Page 17 of 126
                                                                                                                               POS-030(P)
  SHORT TITLE: FR                                                                                    CASE NUMBER:
                            LLC v. LEV INVESTMENTS, LLC
                                                                                                     19STCV45132

         ATTACHMENT TO PROOF OF SERVICE BY FIRST-CLASS MAIL—CIVIL (PERSONS SERVED)
                                                    (This Attachment is for use with form POS-030)
  NAME AND ADDRESS OF EACH PERSON SERVED BY MAIL:
                    Name of Person Served                                      Address (number, street, city, and zip code)

  Dmitri Lioudkovski                                               PO Box 16646
  Lev Investments, LLC                                             Beverly Hills, CA 90209 7018-0040-0000-8731-4497

  Dmitri Ludkovski                                                423 N. Palm Dr., Unit 305 Beverly Hills, CA 90210
                                                                  7018-0040-0000-8781-5005

  Ruvin Feygenberg                                                17777 Ventura Blvd., Suite 220 Encino, CA 91316
                                                                  7018-0040-0000-8781-4992

  Michael Leizerovitz                                             15 Via Monarca St. Dana Point, CA 92629
                                                                  7018-0040-0000-8781-4565

  Michael Leizerovitz Sensible Consulting                         15 Via Monarca St. Dana Point, CA 92629
  and Management, Inc.                                              7018-0040-0000-8781-4985

  Alex Polovinchik                                                60 Via De La Paz, Suite E-1 Pacific Palisades, CA 90272
  Lev Investments, LLC                                            7018-0040-0000-8781-4466




 Form Approved for Optional Use
   Judicial Council of California
                                    ATTACHMENT TO PROOF OF SERVICE BY FIRST-CLASS MAIL—CIVIL                                         2       2
                                                                                                                               Page ____ of ____
POS-030(P) [New January 1, 2005]                 Certified Mail (PERSONS SERVED)
                                                           (Proof of Service)
   For your protection and privacy, please press the Clear This Form
                button after you have printed the form.                     Save This Form           Print This Form      Clear This Form
     Case 1:20-bk-11006-VK      Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21       Desc
                               Main Document    Page 18 of 126



 1   Michael Shemtoub, Esq.       SBN: 253948
     BEVERLY LAW
 2   4929 Wilshire Blvd., Suite 702
 3   Los Angeles, CA 90010
     T: (310) 552-6959
 4   F: (323) 421-9397
 5   Attorney for FR LLC
 6
 7
 8
                      SUPERIOR COURT FOR THE STATE OF CALIFORNIA
 9
                              FOR THE COUNTY OF LOS ANGELES
10
                                 CENTRAL JUDICIAL DISTRICT
11
12   FR LLC,                            )       Case No.: 19STCV45132
                                        )
13                Plaintiff,            )       EX PARTE APPLICATION FOR
                                        )
14                                      )
           vs.                          )       1. ISSUING TEMPORARY
15                                      )       RESTRAINING ORDER BARRING SALE
     LEV INVESTMENTS, LLC; DMITRI       )       OF PROPERTY THAT IS THE RES OF
16   LUDKOVSKI; RUVIN FEYGENBERG;       )       THIS ACTION; PENDING HEARING ON
                                        )
17   MICHAEL LEIZEROVITZ; SENSIBLE      )       PRELIMINARY INJUNCTION MOTION
     CONSULTING AND MANAGEMENT, INC. )          TO BE SET BY THE COURT AS THERE
18   and DOES 1 through 100, inclusive, )       IS NO RESERVATION PERMITTED TO
                                        )       BE MADE BY LITIGANTS
19                                      )
                  Defendants.           )
20                                      )       2. MOTION TO SHORTEN TIME
                                        )       MEMORANDUM OF POINTS AND
21                                      )       AUTHORITIES, DECLARATION OF
                                        )       MICHAEL SHEMTOUB, ESQ. EXHIBITS
22                                      )
                                        )
23                                      )       Date:         May 18, 2020
                                        )       Time:         8:30 a.m.
24                                      )       Place:        Dept. 45
                                        )
                                        )       Judge:        Mel Red Recana, Presiding
25
                                        )
26                                      )       Complaint Filed:    December 13, 2019
                                        )       Trial Date:         Not Set
27                                      )
                                        )
28


                                      1
      EX-PARTE APPLICATION FOR TRO AND PRELIMINARY INJUNCTION ENJOINING
               SALE OF PROPERTY (CURRENTLY SET FOR MAY 21, 2020)
         Case 1:20-bk-11006-VK       Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                  Desc
                                    Main Document    Page 19 of 126



 1            PLEASE TAKE NOTICE that on May 18, 2020, at 8:30 a.m., in Department 45, of the
 2   above entitled court, located at 111 N Hill Street, Los Angeles, California, 90012, Plaintiff and
 3   FR LLC, (FR hereafter) hereby moves the Court for a Temporary Restraining Order enjoining
 4   the non-judicial foreclosure process started by Dmitri Ludkovski; Ruvin Feygenberg; Michael
 5   Leizerovitz; Sensible Consulting and Management, Inc. on January 22, 2020, (Notice of Default
 6   recorded) (see Ex. A) culminating with a planned sale of the Property (commonly known as
 7   13854 Albers Street, Sherman Oaks, California 91401, Assessor’s Parcel Number: 2247-013-
 8   001) to be conducted on May 21, 2020. See Ex. B.
 9            There are 3 principal bases for enjoining the planned sale on May 21, 2020:
10         1. The Promissory Note Referenced in the Short Form Deed of Trust and Assignment of
11            Rents filed on March 22, 2019, with the Los Angeles County Recorder as Instrument
12            Number 2019-0258568 (Ex. C) in the amount of $1,257,675.00 is nonexistent.
13         2. FR has $119,000.00 invested in the Property and invested that sum with the intention of
14            profiting as a result of the investment and the Defendants in this Action have not paid it
15            the money that its due, much less come to an agreement about what FR (whose money is
16            purchase money) should profit.
17         3. The COVID-19 pandemic and the ensuing Stay Sheltered in Place Orders (Government
18            Orders) is deflating property values at public auctions as there are not many if any
19            bidders at public auctions as a result of the Government orders implicating substantial
20            and gordian knot implications of State Taking without due process of law 1. Cal. Const.,
21            art. I, §§ 7, 15; U.S. Const., 14th Amend., § 1.
22
23
24
     1
       One can easily compare the current government orders with a collusive bidding where a
25   corrupted auction of property resulted in no bidders present as a corrupt auctioneer working with
26   rogue law enforcement officers, because the detention of possible bidders for property misusing
     the State police powers to artificially suppress the value of the property at a public auction. To
27   clarify, neither the plaintiff nor the undersigned is alleging that there are any rogue law
     enforcement officers etc. All that the plaintiff is alleging is that the government orders which
28
     create absence of bidders at auctions therefore lowering without just because the value of
     property.
                                         2
         EX-PARTE APPLICATION FOR TRO AND PRELIMINARY INJUNCTION ENJOINING
                  SALE OF PROPERTY (CURRENTLY SET FOR MAY 21, 2020)
      Case 1:20-bk-11006-VK         Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                Desc
                                   Main Document    Page 20 of 126



 1          FR requests that the Court issue a Temporary Restraining Order and set a date of Motion
 2   for Preliminary Injunction as FR is unable to set the date and ask that the Court advance it as is
 3   customary.
 4          Notice of This Ex Parte was given on May 14, 2020, at 9:43 a.m. via email and facsimile
 5   and Dmitri Ludkovski; Ruvin Feygenberg; Michael Leizerovitz; Sensible Consulting and
 6   Management, Inc. and all others through their counsel of record has not stated if it is Opposed or
 7   not to the Application.
 8          This Application will be further based on this notice, the memorandum of points and
 9   authorities attached hereto, the Declaration of Felix Bobritsky, Michael Shemtoub, Esq. and
10   papers filed herein, and such other and further oral and documentary evidence as may be
11   presented hereinafter.
12
                                                           Respectfully submitted,
13
     Dated: May 14, 2020                                   BEVERLY LAW
14
15
16                                                        By
                                                               Michael Shemtoub, Esquire
17                                                             Attorney for FR LLC
18
19
20
21
22
23
24
25
26
27
28


                                       3
       EX-PARTE APPLICATION FOR TRO AND PRELIMINARY INJUNCTION ENJOINING
                SALE OF PROPERTY (CURRENTLY SET FOR MAY 21, 2020)
      Case 1:20-bk-11006-VK         Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                  Desc
                                   Main Document    Page 21 of 126



 1                  MEMORANDUM OF POINTS AND AUTHORITIES
 2              BACKGROUND OF PROPERTY AND ITS ACQUISITION
 3          This Property is rich in history. The Property was owned by disgraced Edgar Sargsyan
 4   (SBN 308998). Mr. Sargsyan was the personal attorney for Lev Aslan Dermen, a petroleum
 5   magnate and reputed organized crime figure. Sargsyan oversaw Dermen’s hard-money lending
 6   operation, SBK Holdings USA, but the two are now bitter enemies.
 7          Sargsyan cooperated with federal authorities investigating Dermen’s role in a $511-
 8   million tax credit fraud, according to court filings in Dermen’s case. Convicted last month of 10
 9   felony counts, Dermen faces what could amount to a life sentence. “We knew Edgar was
10   committing fraud when we sued him,” said Mark Geragos, Dermen’s longtime attorney.
11          Dermen filed the suit in 2016, alleging Sargsyan stole tens of millions of dollars in
12   property and a private jet. “This is just the final nail in the coffin.” Dermen was close with two
13   law enforcement officers: John Saro Balian, a detective for the Glendale Police Department, and
14   Felix Cisneros Jr., a Homeland Security Investigations agent who worked undercover narcotics
15   operations. Balian and Cisneros were convicted of public corruption offenses and sentenced to
16   21 and 12 months, respectively, in prison.
17          Mr. Sargsyan too was very well connected with law enforcement. In a plea agreement
18   filed in Los Angeles federal court on April 28, 2020, Sargsyan admitted to paying tens of
19   thousands of dollars between 2015-2017 to a special agent with Homeland Security
20   Investigations and a special agent with the Federal Bureau of Investigations.
21          Sargsyan paid the HSI agent at least $32,000 in checks and at least $45,000 in cash in
22   return for assistance that included the HSI agent searching law enforcement databases to obtain
23   information that he then passed to Sargsyan, according to the document.
24          According to court documents, the HSI agent also altered a United States Department of
25   Homeland Security database to make it “more likely” that a client of Sargsyan’s law firm, who
26   was a foreign national, would be allowed to enter the country.
27          The plea agreement also stated that the HSI agent prepared a document on HSI letterhead
28   in an unsuccessful attempt to have one of Sargsyan’s relatives admitted into the U.S.


                                       4
       EX-PARTE APPLICATION FOR TRO AND PRELIMINARY INJUNCTION ENJOINING
                SALE OF PROPERTY (CURRENTLY SET FOR MAY 21, 2020)
      Case 1:20-bk-11006-VK           Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21               Desc
                                     Main Document    Page 22 of 126



 1
 2             Sargsyan also admitted to paying the FBI agent monthly cash bribes of up to $10,000
 3   starting in 2015 in exchange for “protection,” which included running queries on law
 4   enforcement databases and warning Sargsyan about people who were the targets of criminal
 5   investigations, according to the plea agreement.
 6             Federal prosecutors allege that the FBI agent, who worked at the San Francisco field
 7   office, accepted the payments on trips to Southern California where he stayed at luxury hotel
 8   rooms paid for by Sargsyan. The FBI agent also allegedly accepted from Sargsyan a $36,000
 9   racing motorcycle as a “bonus” for running database checks on a particular person.
10             Sargsyan also admitted to giving the FBI agent a $30,000 cashier’s check made to look
11   like it was a payment to the agent’s business, court documents said.
12             Sargsyan also agreed to plead guilty to two counts of making false statements to federal
13   investigators and to participating in a conspiracy that defrauded financial institutions by
14   fraudulently obtaining credit cards in the names of non-nationals who had previously been in the
15   United States on J1 visitor visas.
16             Once the credit cards were issued by the financial institutions, Sargsyan and his co-
17   conspirator charged “purchases,” including more than $941,000 that Sargsyan personally
18   charged at two businesses he controlled, Pillar Law Group and Regdalin Group, prosecutors
19   allege.
20             The conclusion to the fascinating and complex case of corruption and betrayal is the fact
21   that Plaintiff and Defendants, all being of Russian decent, were aware of the turmoil that
22   Sargsyan was enveloped in years before it percolated to the recent spat of indictments and
23   convictions.
24             The Plaintiff and the Defendants knew that Sargsyan’s home, then located at 13854
25   Albers Street, Sherman Oaks, California 91401, was to be auctioned and calculated that no
26   “courthouse auction bidder” would know the true worth of the Property as the Property is
27   mismatched in the wrong location; stating differently, instead of being the runt of the
28


                                       5
       EX-PARTE APPLICATION FOR TRO AND PRELIMINARY INJUNCTION ENJOINING
                SALE OF PROPERTY (CURRENTLY SET FOR MAY 21, 2020)
      Case 1:20-bk-11006-VK           Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21             Desc
                                     Main Document    Page 23 of 126



 1   neighborhood, the property is the gem of the neighborhood due to all of the upgrades that
 2   Sargsyan did to the Property.
 3          Therefore, they all invested money in the Property and bought it at a foreclosure auction.
 4          Greed is infectious and the three individuals started overreaching as soon as the auction
 5   concluded resulting in infraction between the parties that remains outstanding.
 6     STATEMENT OF FACTS IN SUPPORT OF REQUEST FOR EXIGENT
 7               ISSUANCE OF A TEMPORARY RESTRAINING ORDER
 8          Defendants, and each of them, purchased the Property on or about January 30, 2019
 9   through a foreclosure sale. See Exhibit D, a true and correct copy of the Trustee’s Deed upon
10   Sale, attached hereto and incorporated herein by reference.
11          Then Defendants, and each of them, split their ownership, whereby Defendants Lev
12   Investments, LLC and Dmitri Ludkovski, hereinafter collectively Lev, became sole owners of
13   the Property and Defendants Ruvin Feygenberg, Michael Leizerovitz, Sensible Consulting and
14   Management, Inc. became Lenders with a secured interest in the amount of $1,257,675 against
15   the Property in the form of a recorded Deed of Trust. See Exhibit C, a true and correct copy of
16   the recorded Deed of Trust, attached hereto and incorporated herein by reference.
17          The unfortunate issue for the Defendants is that the Security Instrument (the Deed of
18   Trust) evidences no debt; stated differently, there is no note.
19          Defendants Leizerovitz and Sensible recorded an unlawful, baseless Notice of Default on
20   January 22, 2020. See Exhibit A, a true and correct copy of the Notice of Default, attached
21   hereto and incorporated herein by reference. On or about April 21, 2020, Defendants set non-
22   judicial foreclosure sale for the Property on May 21, 2020. See Ex. B.
23          This non-judicial foreclosure process is unlawful, false and improper.
24          Defendants present a fatally defective and worthless deed of trust to support an
25   impermissible foreclosure in order to take away the equity from the Property for themselves and
26   wipe out Plaintiff’s possibility of recovery of its loan.
27
28


                                       6
       EX-PARTE APPLICATION FOR TRO AND PRELIMINARY INJUNCTION ENJOINING
                SALE OF PROPERTY (CURRENTLY SET FOR MAY 21, 2020)
      Case 1:20-bk-11006-VK           Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21               Desc
                                     Main Document    Page 24 of 126



 1          Defendants’ Notice of Default has expired, the sale date is imminent on May 21, 2020.
 2   Plaintiff is in danger of losing the Property to Defendants’ foreclosure, which will cause Plaintiff
 3   irreparable harm, if the Court does not stop the foreclosure.
 4          Complicating matters is the fact that the Government Orders are complicating in the form
 5   of suppressing worth of property at a nonjudicial foreclosure sales. On March 16, 2020, the
 6   Governor issued Executive Order N-28-20. See Ex. F This Order provides in relevant part that:
 7   “The statutory cause of action for judicial foreclosure, Code of Civil Procedure § 725a et seq. []
 8   and any other statutory cause of action that could be used to evict or otherwise eject the
 9   residential or commercial tenant or occupant of residential real property after foreclosure
10   suspended[.]”
11          The suspension of §725a (Judicial Foreclosure Cause of Action) correlates to foreclosing
12   the possibility of a non-judicial foreclosures as well, when it comes to a stay or suspension of
13   either. Royal Thrift & Loan Co. v. County Escrow, Inc. (2004) 123 Cal.App.4th 24, 35-36
14   (discussed infra and application of Code of Civ Proc §916a to non-judicial foreclosures and
15   judicial foreclosures alike).
16          The suspension of the nonjudicial foreclosure process as well as the Government Orders
17   will result in a Government Taking without due process of law situation if the Property is
18   foreclosed on as the combination of the statutes will result in artificial suppression of the market
19   for homes.
20          This ex parte ensues.
21                                         LEGAL ARGUMENT
22    IRREPARABLE HARM WILL BE INFLICTED ON FR IF THE PROPERTY IS SOLD
23                                        AT A FORECLOSURE
24          The harm in this case is not remediable though the issue is one of profit that ordinarily
25   would not militate in favor of issuance of a preliminary injunction or restraining order as the
26   harm could be remedied by money. That is because real property is statutorily deemed “unique,”
27   so that injury or loss cannot be compensated in damages, and injunctive relief is therefore readily
28


                                       7
       EX-PARTE APPLICATION FOR TRO AND PRELIMINARY INJUNCTION ENJOINING
                SALE OF PROPERTY (CURRENTLY SET FOR MAY 21, 2020)
      Case 1:20-bk-11006-VK          Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                Desc
                                    Main Document    Page 25 of 126



 1   granted. See Ca Civil §3387-damages presumed inadequate for breach of agreement to convey
 2   real property. This is especially true in this case.
 3          Notwithstanding the current pandemic, the house was purchased for song and a distress
 4   sale of it, without just cause, would result in two bandits profiting at the expense of a group
 5   investment. The foreclosing entities are so bold as to press forth a claim of a right based on a
 6   Deed of Trust securing a Note in the amount of $1,257,675.00 when no such note exists.
 7          The loss of the Property would be irremediable detrimental as neither of the two
 8   foreclosing parties, and especially Ruvin Feygenberg (whose name appears in the location on the
 9   Deed of Trust as who is requesting the recording of the deed of trust as well as the person who it
10   should be sent to after recordation (See Ex. A)) do not pay judgments and convert assets to avoid
11   creditors with impunity; as an example, the attachment judgment that is long overdue and has
12   gone unpaid by Ruvin Feygenberg resulted in unjust encumbrances on the investment of FR.
13   See Ex. E.
14           THIS COURT HAS JURISDICTION AND AUTHORITY TO HEAR THIS
15                             APPLICATION ON AN EX PARTE BASIS
16          Courts have inherent equity, supervisory and administrative powers (Bauguess v. Paine
17   (1978) 22 Cal.3d 626, 635, 150 Cal.Rptr. 461, 586 P.2d 942) as well as inherent power to
18   control litigation before them. Western Steel & Ship Repair, Inc. v. RMI, Inc. (1986) 176
19   Cal.App.3d 1108, 1116-1117, 222 Cal.Rptr. 556. Inherent powers of the court are derived from
20   the state Constitution and are not confined by or dependent on statute. Walker v. Superior Court
21   (1991) 53 Cal.3d 257, 267, 279 Cal.Rptr. 576, 807 P.2d 418. California courts fashioned new
22   forms of procedures when required to deal with the rights of the parties and to manage the
23   caseload of the court. James H. v. Superior Court (1978) 77 Cal.App.3d 169, 175, 143 Cal.Rptr.
24   398. California Rule of Court, Rule 3.1200 allows a party to bring an ex parte application for an
25   order, where an affirmative factual showing of irreparable harm is made. Every court has the
26   inherent authority to effectuate justice and control the proceedings before it. Cottle v. Superior
27   Court 3 Cal.App.4th 1367, 1378, 5 Cal.Rptr.2d 882, 887 (Cal.App. 2 Dist., 1992).
28


                                       8
       EX-PARTE APPLICATION FOR TRO AND PRELIMINARY INJUNCTION ENJOINING
                SALE OF PROPERTY (CURRENTLY SET FOR MAY 21, 2020)
      Case 1:20-bk-11006-VK         Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                 Desc
                                   Main Document    Page 26 of 126



 1          California courts have fashioned new forms of procedures when required to deal with the
 2   rights of the parties and to manage the caseload of the court. For example, in James H. v.
 3   Superior Court (1978) 77 Cal.App.3d 169, 175, 143 Cal.Rptr. 398, the Court of Appeal held that
 4   the juvenile court had the inherent power to hold a required competency hearing even though the
 5   juvenile court law failed to provide for such a proceeding. The court based its holding on the
 6   principle that: “Courts have the inherent power to create new forms of procedure in particular
 7   pending cases. ‘The ... power arises from necessity where, in the absence of any previously
 8   established procedural rule, rights would be lost or the court would be unable to function.’” Ibid.
 9   See also, Ellis v. Roshei Corp. (1983) 143 Cal.App.3d 642, 648-649, 192 Cal.Rptr. 57 [“A trial
10   court is empowered to exercise its supervisory power in such a manner as to provide for the
11   orderly conduct of the court’s business and to ‘guard against inept procedures and unnecessary
12   indulgences which would tend to hinder, hamper or delay the conduct and dispatch of it
13   proceedings.’”]; Adamson v. Superior Court (1980) 113 Cal.App.3d 505, 509, 169 Cal.Rptr. 866
14   [“Courts are not powerless to formulate rules of procedure where justice demands it.”];
15   Santandrea v. Siltec Corp. (1976) 56 Cal.App.3d 525, 529, 128 Cal.Rptr. 629 disapproved on
16   another point in Bauguess v. Paine, supra, 22 Cal.3d 626, 639, fn. 8, 150 Cal.Rptr. 461, 586 P.2d
17   942 [“Every court has the inherent power to regulate the proceedings of matters before it and to
18   effect an orderly disposition of the issues presented.”]; Mowrer v. Superior Court (1969) 3
19   Cal.App.3d 223, 230, 83 Cal.Rptr. 125 [“A court has inherent power to exercise reasonable
20   control over all proceedings connected with the litigation before it.”].
21           As explained and demonstrated below, the Court must grant an injunction precluding a
22   sale of the Property. There is no note that is secured by the Deed of Trust that the Defendants
23   are foreclosing on the Property; furthermore, the Government Orders will constituted a taking as
24   persons who would otherwise appear and bid at properties being sold at a court located actions
25   will not be able to participate as the Governor has not declared that the Court located auction is
26   one that is essential and has instead expressly precluded and suspended judicial foreclosure
27   causes of action from proceeding.
28                     AN INJUNCTION MUST BE GRANTED IN THIS CASE


                                       9
       EX-PARTE APPLICATION FOR TRO AND PRELIMINARY INJUNCTION ENJOINING
                SALE OF PROPERTY (CURRENTLY SET FOR MAY 21, 2020)
      Case 1:20-bk-11006-VK           Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                    Desc
                                     Main Document    Page 27 of 126



 1           California Code of Civil Procedure (CCP) 526 states:
 2           (a) An injunction may be granted in the following cases:
 3               (1) When it appears by the complaint that the plaintiff is entitled to the relief
                 demanded, and the relief, or any part thereof, consists in restraining the
 4               commission or continuance of the act complained of, either for a limited period
                 or perpetually.
 5               (2) When it appears by the complaint or affidavits that the commission or
 6               continuance of some act during the litigation would produce waste, or great or
                 irreparable injury, to a party to the action.
 7               (3) When it appears, during the litigation, that a party to the action is doing, or
                 threatens, or is about to do, or is procuring or suffering to be done, some act in
 8
                 violation of the rights of another party to the action respecting the subject of the
 9               action, and tending to render the judgment ineffectual.
                 (4) When pecuniary compensation would not afford adequate relief.
10               (5) Where it would be extremely difficult to ascertain the amount of
                 compensation which would afford adequate relief.
11
                 (6) Where the restraint is necessary to prevent a multiplicity of judicial
12               proceedings.
                 (7) Where the obligation arises from a trust.
13
             In this case, subdivisions 1 through 5 all apply to this case: (1) it appears from the
14
     Complaint that Plaintiffs are entitled to the relief demanded, and the relief, or any part thereof,
15
     consists in restraining the commission or continuance of the act complained of, either for a
16
17   limited period or perpetually; (2) it appears by the Complaint or affidavits that the commission or
     continuance of some act during the litigation would produce waste, or great or irreparable injury,
18
     to a party to the action; (3) it appears, during the litigation, that a party to the action is doing, or
19
     threatens, or is about to do, or is procuring or suffering to be done, some act in violation of the
20
     rights of another party to the action respecting the subject to the action, and tending to render the
21
     judgment ineffectual; (4) when pecuniary compensation would not afford adequate relief; (5)
22
23   where it would be extremely difficult to ascertain the amount of compensation which would

24   afford adequate relief.

25      THE DEED OF TRUST DOES NOT SECURE A PROMISSORY NOTE
26   AND IT IS A FALSITY TO SO CLAIM. THE NOTED TRUSTEE SALE IS
27                                                 A SHAM
             A deed of trust standing alone is a nullity, and thus cannot provide authority for a lender
28
     to foreclose. Plaintiff relied on several sections of the Commercial Code pertaining to
                                       10
       EX-PARTE APPLICATION FOR TRO AND PRELIMINARY INJUNCTION ENJOINING
                SALE OF PROPERTY (CURRENTLY SET FOR MAY 21, 2020)
      Case 1:20-bk-11006-VK         Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                Desc
                                   Main Document    Page 28 of 126



 1   negotiation, transfer, indorsement, and enforcement of negotiable instruments. See Comm.Code,
 2   §§ 3104, 3109, 3201– 3205, 3301, 9313.
 3          A deed of trust secures a debt that is due. In order to provide any effectiveness to a deed
 4   of trust and comply with the statute of frauds, the note evidencing the debt must be in writing
 5   and not a figment of an imagination as is the case here. This is not a case where FR is
 6   contending that the foreclosing parties do not have possession of the note which is secured by the
 7   deed of trust. This is a case where FR is contending that there is no note. The deal terms have
 8   not been resolved yet among the purchasing parties of the property. The token instrument that
 9   was provided to the foreclosing defendants is just that; a token instrument unworthy of
10   enforcement. Secrest v. Security National Mortgage Loan Trust 2002-2, 167 Cal.App.4th 544,
11   552 (Cal. Ct. App. 2008) (“A contract coming within the statute of frauds is invalid unless it is
12   memorialized by a writing subscribed by the party to be charged or by the party's agent. (Civ.
13   Code, § 1624.) Under Civil Code section 1624, the party to be charged means "`the party to be
14   charged in court with the performance to the obligation, i.e., the defendant in the action brought
15   to enforce the contract.'" ( Ulloa v. McMillin Real Estate Mortgage, Inc. (2007) 149 Cal.App.4th
16   333, 339 [ 57 Cal.Rptr.3d 1].)”)
17          The foreclosing party will be unable to present any evidence of an note securing the deed
18   of trust as no such instrument exists and if one is miraculously produced, it is one that has gone
19   on agreed with by the Plaintiff.
20          The Court must order postponement of the sale until such time that the Court resolves the
21   issues concerning title. FR’s money is purchase money. FR did not obtain a loan and its part
22   founder of the group; not a entity that can be ignored and its interests forgotten.
23     THE GOVERNMENT ORDERS IN PLACE THAT HAVE SUSPENDED
24           JUDICIAL FORECLOSURES ALSO IMPACT NONJUDICIAL
25   FORECLOSURES AND ANY FORECLOSURE OCCURRING WITH THE
26     STAY-AT-HOME ORDERS IN PLACE WILL AMOUNT TO A TAKING
27          On March 16, 2020, the Governor issued Executive Order N-28-20. See Ex. F
28


                                       11
       EX-PARTE APPLICATION FOR TRO AND PRELIMINARY INJUNCTION ENJOINING
                SALE OF PROPERTY (CURRENTLY SET FOR MAY 21, 2020)
      Case 1:20-bk-11006-VK        Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                Desc
                                  Main Document    Page 29 of 126



 1          The analysis that applies to stays issued by operation of law (Code Civ. Proc. §916a) are
 2   equally effective when other laws impact the ability of parties to circumvent the laudable goals
 3   that the government has set forth.
 4          In light of this record,      the key issue is whether the first appeal stayed
 5          foreclosure proceedings until January 11, 2002, due to the “automatic stay”

 6          rule. (9 Witkin, Cal. Procedure (4th ed. 1997) Appeal, § 275, pp. 318–319.)
            Under Code of Civil Procedure section 916, subdivision (a), “the perfecting of
 7
            an appeal stays proceedings in the trial court upon the judgment or order
 8
            appealed from or upon the matters embraced therein or affected thereby,
 9
            including enforcement of the judgment or order,” unless the matter falls within
10
            enumerated exceptions. Accordingly, if the first appeal automatically stayed the
11
            foreclosure sale until the issuance of our remittitur, the trial court could have
12          correctly determined that Royal Thrift postponed the sale only once before it
13          occurred on January 31, 2002.
14          We begin by examining whether an automatic stay would bar the nonjudicial
15          foreclosure sale at issue here. Generally, an automatic stay “prevents any

16          further proceedings to enforce the judgment or order.” (9 Witkin, Cal.

17          Procedure, supra, Appeal, § 228, at p. 285.) However, our research has not
            disclosed any case addressing whether a stay of this kind applies to nonjudicial
18
            foreclosure proceedings, which ordinarily do not involve judicial intervention.
19
            (Homestead Savings v. Darmiento (1991) 230 Cal. App. 3d 424, 431–435 [281
20
            Cal. Rptr. 367].)
21
            We find guidance on this matter in Stewart v. Whitmyre (1961) 192 Cal. App.
22          2d 327 [13 Cal. Rptr. 235]. In Stewart, the underlying dispute concerned
23          whether a contract permitted a party to move a building to a nearby lot that she
24          owned. (Id. at pp. 328–329.) The judgment confirmed her title to the building
25          but forbade her to move it to her lot, and the trial court ordered her to move the

26          building elsewhere within 10 days. (Ibid.) She filed an appeal and an appeal

27          bond, and after the 10-day period elapsed, the opposing parties destroyed the
            building. (Ibid.) The court in Stewart held that her filing of the bond triggered
28


                                       12
       EX-PARTE APPLICATION FOR TRO AND PRELIMINARY INJUNCTION ENJOINING
                SALE OF PROPERTY (CURRENTLY SET FOR MAY 21, 2020)
      Case 1:20-bk-11006-VK         Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                 Desc
                                   Main Document    Page 30 of 126



 1          a stay of all proceedings to enforce the judgment, and that she had a claim for
 2          the destruction of her building. (Id. at p. 330.)

 3          Although Stewart concerns a stay arising from an appeal bond, rather than an
            automatic stay, it implies that any appellate stay bars action to enforce the
 4
            judgment, including nonjudicial or private action. Automatic stays thus halt
 5
            a nonjudicial foreclosure sale, which is a statutorily authorized adjudication
 6
            of rights under a trust deed. 6 Angels, Inc. v. Stuart-Wright Mortgage, Inc.,
 7
            supra, 85 Cal.App.4th at pp. 1283–1284. Royal Thrift & Loan Co. v. County
 8
            Escrow, Inc. (2004) 123 Cal.App.4th 24, 35-36 [20 Cal.Rptr.3d 37].)
 9          Inasmuch as nonjudicial foreclosure is stayed the same as a judicial foreclosure pending
10   appeal in light of the government order prohibiting judicial foreclosures from proceeding, the
11   same is true of nonjudicial foreclosures. This situation is further amplified by the fact that in the
12   current state conditions, no one is attending nonjudicial foreclosures to bid. If the Court were to
13   allow the matter to proceed to a nonjudicial foreclosure, it would be endorsing a semi State
14   taking as the court’s instructing people to stay home and on the other hand permitting a situation
15   where home prices are artificially suppressed by lack of attendance at court located foreclosures.
16          The Court must order that the nonjudicial foreclosure set for May 21, 2020, be postponed
17   till the hearing on the motion for preliminary injunction.
18        PLAINTIFFS HAVE A REASONABLE PROBABILITY OF SUCCESS ON THE
19                                      MERITS IN THIS ACTION
20          The general purpose of such an injunction is the preservation of the status quo until a
21   final determination of the merits of the action. Stewart v. Superior Court (1893) 100 Cal. 543,
22   545 [35 P. 156, 563]; People v. Black’s Food Store, supra, 16 Cal.2d 59, 62. Thus, the court
23   examines all of the material before it in order to consider "whether a greater injury will result to
24   the defendant from granting the injunction than to the plaintiff from refusing it; . . ." Santa Cruz
25   Fair Bldg. Assn. v. Grant (1894) 104 Cal. 306, 308 [37 P. 1034]; see Hicks v. Compton (1861)
26   18 Cal. 206, 210; Porter v. Jennings (1891) 89 Cal. 440, 443-445 [26 P. 965]; Lagunitas Water
27   Co. v. Marin County Water Co. (1912) 163 Cal. 332, 336 [125 P. 351]; Wilms v.Hand (1951)
28   101 Cal.App.2d 811, 815-816 [226 P.2d 728]; see also 27 Cal.Jur.2d, pp. 111-113; 1 High, op.


                                       13
       EX-PARTE APPLICATION FOR TRO AND PRELIMINARY INJUNCTION ENJOINING
                SALE OF PROPERTY (CURRENTLY SET FOR MAY 21, 2020)
      Case 1:20-bk-11006-VK          Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                   Desc
                                    Main Document    Page 31 of 126



 1   cit. supra, § 4; 1 Joyce, op. cit. supra, § 109b. In making that determination the court will
 2   consider the probability of the plaintiff’s ultimately prevailing in the case and, it has been said,
 3   will deny a preliminary injunction unless there is a reasonable probability that plaintiff will be
 4   successful in the assertion of his rights. See Lagunitas Water Co. v. Marin County Water Co.,
 5   supra, 163 Cal. 332, 336-337; 1 Witkin, op. cit. supra, p. 867; 1 High, op. cit. supra, § 5; 1
 6   Joyce, op. cit. supra, §§ 109-110; 1 Spelling, op. cit. supra, § 25; Rest. Torts, § 936, subd. (2).
 7   As was said in Family Record Plan, Inc. v. Mitchell (1959) 172 Cal.App.2d 235, 242 [342 P.2d
 8   10], "In the last analysis the trial court must determine which party is the more likely to be
 9   injured by the exercise of its discretion [citation] and it must then be exercised in favor of that
10   party [citation]." Continental Baking Co. v. Katz (1968) 68 Cal.2d 512, 528 [67 Cal.Rptr. 761,
11   439 P.2d 889].
12          The Court should grant the restraining order / preliminary injunction allowing Plaintiffs
13   to get a judicial determination of who really owns what.
14             GREAT OR IRREPARABLE HARM TO PLAINTIFFS IS IMMINENT
15          Defendants intend to sell, and unless restrained will sell or cause to be sold, the Property,
16   all to Plaintiff’s great and irreparable injury and loss, for which damages will not adequately
17   compensate Plaintiff.
18          The Court should grant the restraining order / preliminary injunction allowing the parties
19   to brief the issue and present evidence at a preliminary injunction hearing regarding who owes
20   what to whom. An injunction should issue stopping the trustee’s sale from moving forward. The
21   Court should not let the Property of Plaintiff be sold without first determining if Defendants are
22   entitled to move forward. Korean Philadelphia Presbyterian Church v. California Presbytery
23   (2000) 77 Cal.App.4th 1069, 1084, 92 Cal.Rptr.2d 275, 285.
24
25
26
27
28


                                       14
       EX-PARTE APPLICATION FOR TRO AND PRELIMINARY INJUNCTION ENJOINING
                SALE OF PROPERTY (CURRENTLY SET FOR MAY 21, 2020)
      Case 1:20-bk-11006-VK          Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21               Desc
                                    Main Document    Page 32 of 126



 1                                                CONCLUSION
 2          Plaintiffs respectfully pray that this Honorable Court grants this ex parte application for a
 3   Temporary Restraining Order and Order to Show Cause why a Preliminary Injunction should not
 4   be granted and grants such other and further relief as the Court considers proper.
 5          The Court should enjoin the sale until such time that the Court is satisfied that the deed of
 6   trust on which the foreclosures proceeding is evidenced by any legitimate indebtedness. Until
 7   such time, the defendants are conducting themselves not as lenders who have been deprived of
 8   the collateral but rather as land bandits.
 9
                                                          Respectfully submitted,
10
     Dated: May 15, 2020                                  BEVERLY LAW
11
12
13                                                       By
                                                               Michael Shemtoub, Esquire
14                                                             Attorney for FR LLC
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       15
       EX-PARTE APPLICATION FOR TRO AND PRELIMINARY INJUNCTION ENJOINING
                SALE OF PROPERTY (CURRENTLY SET FOR MAY 21, 2020)
Electronically FILED by Superior Court of California, County of Los Angeles on 05/15/2020 11:41 AM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Perez,Deputy Clerk
                       Case 1:20-bk-11006-VK                        Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                                               Desc
                                                                   Main Document    Page 33 of 126



               1      Michael Shemtoub, Esq.       SBN: 253948
                      BEVERLY LAW
               2      4929 Wilshire Blvd., Suite 702
               3      Los Angeles, CA 90010
                      T: (310) 552-6959
               4      F: (323) 421-9397
               5      Attorney for FR LLC
               6
               7
               8
                                                   SUPERIOR COURT FOR THE STATE OF CALIFORNIA
               9
                                                                FOR THE COUNTY OF LOS ANGELES
             10
                                                                      CENTRAL JUDICIAL DISTRICT
             11
             12       FR LLC,                            )                                         Case No.: 19STCV45132
                                                         )
             13                    Plaintiff,            )                                         DECLARATION OF MICHAEL
                                                         )
                                                         )                                         SHEMTOUB, ESQ. AND FELIX
             14
                            vs.                          )                                         BOBRITSKY IN SUPPORT OF
             15                                          )
                      LEV INVESTMENTS, LLC; DMITRI       )                                         EX PARTE APPLICATION FOR
             16       LUDKOVSKI; RUVIN FEYGENBERG;       )                                         1. ISSUING TEMPORARY
                                                         )
             17       MICHAEL LEIZEROVITZ; SENSIBLE      )                                         RESTRAINING ORDER BARRING SALE
                      CONSULTING AND MANAGEMENT, INC. )                                            OF PROPERTY THAT IS THE RES OF
             18       and DOES 1 through 100, inclusive, )                                         THIS ACTION; PENDING HEARING ON
                                                         )                                         PRELIMINARY INJUNCTION MOTION
             19                                          )
                                   Defendants.           )                                         TO BE SET BY THE COURT AS THERE
             20                                          )                                         IS NO RESERVATION PERMITTED TO
                                                         )                                         BE MADE BY LITIGANTS
             21                                          )
                                                         )                                         2. MOTION TO SHORTEN TIME
             22                                          )
                                                         )                                         MEMORANDUM OF POINTS AND
             23                                          )                                         AUTHORITIES, DECLARATION OF
                                                         )                                         MICHAEL SHEMTOUB, ESQ. EXHIBITS
             24                                          )
                                                         )
                                                         )                                         Date:                  May 18, 2020
             25
                                                         )                                         Time:                  8:30 a.m.
             26                                          )                                         Place:                 Dept. 45
                                                         )                                         Judge:                 Mel Red Recana, Presiding
             27                                          )
                                                         )
                                                                                                   Complaint Filed:                  December 13, 2019
             28
                                                                                                   Trial Date:                       Not Set

                                                         1
                         EX-PARTE APPLICATION FOR TRO AND PRELIMINARY INJUNCTION ENJOINING
                                  SALE OF PROPERTY (CURRENTLY SET FOR MAY 21, 2020)
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 34 of 126




        DECLARATION
      Case 1:20-bk-11006-VK           Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                Desc
                                     Main Document    Page 35 of 126



 1                               DECLARATION OF FELIX BOBRITSKY
 2             I, Felix Bobritsky, declare and state as follows:
 3   1.        At all times, I was the Principal of FR, LLC. In that capacity, I have personal knowledge
 4   of the facts contained herein, and if called as a witness, I could and would competently testify
 5   thereto.
 6   2.        I submit this declaration supporting this ex parte application for a temporary restraining
 7   order and an order to show cause re preliminary injunction.
 8   3.        FR, LLC (an LLC formed for the exclusive purpose of absorb the profits of the sale of the
 9   13854 Albers Street, Sherman Oaks, California 91401, Assessor’s Parcel Number: 2247-013-001
10   or to maintain it if the partners did not wish to sale) invested $119,000.00 in the purchase of the
11   Property.
12   4.        FR stands for “Fellow Russians”.
13   5.        FR invested $119,000 in the Property. Its ownership stake is not senior to or junior to
14   anybody else who invested purchase money in the Property. The other four entities that put
15   money into the deal are Dmitri Ludkovski (who is the alter ego of Lev Investments; Ruvin
16   Feygenberg; Michael Leizerovitz (who is the alter ego of Sensible Consulting and Management,
17   Inc.).
18   6.        FR expected profits from this transaction are north of $350,000.00, even in the COVID-
19   19 climate. Pictures of the Property are attached hereto as Exhibit G. The Property is a mini-
20   mansion in Sherman Oaks.
21   7.        All of us, expected to make substantial money after we bought the Property at a non-
22   judicial foreclosure on January 30, 2019, for $2,150,000.00; the Property is worth at least $4M
23   (pre-COVID-19).
24   8.        The reason we knew that the Property was worth substantially more is that we knew the
25   prior owner, Edgar Sargsyan, and knew that he could not recover from what he was facing.
26   9.        We also knew the condition of the house as we had been in it before its purchase as
27   guests.
28


                                          2
          EX-PARTE APPLICATION FOR TRO AND PRELIMINARY INJUNCTION ENJOINING
                   SALE OF PROPERTY (CURRENTLY SET FOR MAY 21, 2020)
      Case 1:20-bk-11006-VK            Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21               Desc
                                      Main Document    Page 36 of 126



 1   10.    After the sale consummated, the Property was titled in all the principals’ names, but FR
 2   as FR simply wanted profits without the hassle of a 1031 exchange.
 3   11.    The planned actions immediately header roadblock after the Property was obtained, and a
 4   trustee’s deed upon sale was recorded.
 5   12.    That is because unbeknownst to the rest of us, Ruvin Feygenberg, who is a man of
 6   substantial means, is also a man who regularly engages in conduct to defraud creditors.
 7   13.    Stated differently, Ruvin Feygenberg had a judgment he had not paid for years owing to a
 8   Ming Zue and Ming Zue had recorded an abstract of judgment in the county recorder’s office
 9   and when the Property was matched up with Mr. Feygenberg, the Property also became
10   encumbered by the judgment that Mr. Feygenberg had been dodging. See Ex. E.
11   14.    Mr. Feygenberg still didn’t want to pay Ming Zue so the group fractured.
12   15.    The intended did not go as planned and the parties are still fractured.
13   16.    Ownership of the Property is theoretically in the name of Lev investments, but left
14   investments is not the true owner of the Property because Lev Investments never procured all the
15   purchase money.
16   17.    Without the court adjudicating who owes what to whom, there will never be true
17   ownership of the Property.
18   18.    The Property is more than unique, and remarkable, and unparalleled in the neighborhood
19   it is in. Its distressed sale would cause irremediable speculation about what losses FR sustained.
20   19.    There is no note that the deed of trust is evidencing. The plan fell apart before the Note
21   could be drafted.
22   20.    Executed this 15th day of May, 2020 in Los Angeles, California.
23          I declare under penalty of perjury under the laws of the State of California that the
24   foregoing is true and correct.
25                                                        ________________________________
                                                          Felix Bobritsky
26
27
28


                                       3
       EX-PARTE APPLICATION FOR TRO AND PRELIMINARY INJUNCTION ENJOINING
                SALE OF PROPERTY (CURRENTLY SET FOR MAY 21, 2020)
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 37 of 126




        DECLARATION
      Case 1:20-bk-11006-VK          Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                Desc
                                    Main Document    Page 38 of 126



 1                           DECLARATION OF MICHAEL SHEMTOUB
 2           I, Michael Shemtoub, declare and state as follows:
 3   1.      I am an attorney at law, duly licensed to practice as such before all the Courts in the State
 4   of California and am the attorney for Plaintiff FR LLC in this action. In that capacity, I have
 5   personal knowledge of the facts contained herein and if called as a witness, I could and would
 6   competently testify thereto.
 7   2.      I submit this declaration in support of this ex parte application for a temporary restraining
 8   order and an order to show cause re preliminary injunction.
 9   3.      I gave notice by broadcast facsimile and email to the foregoing parties at 9:43 AM on
10   May 14, 2020.
11           Debra Gomes, Trustee Sale Officer
             Witkin & Associates, LLC
12           5805 Sepulveda Blvd., #670
13           Sherman Oaks, CA 91411
             (818) 845-4000
14
             Dmitri Lioudkovski, Manager
15           Lev Investments, LLC
16           423 N. Palm Dr., #305
             Beverly Hills, CA 90210
17           (310) 913-6904
             Ldi1202@gmail.com
18
19           Dmitri Lioudkovski
             423 N. Palm Dr., #305
20           Beverly Hills, CA 90210
             (310) 913-6904
21
             Ldi1202@gmail.com
22
             Ruvin Feygenberg
23           17777 Ventura Blvd., Ste 220
24           Encino, CA 91316
             (818) 266-5556
25           drruvin@sbcglobal.net
26           Michael Leizerovitz
27           15 Via Monarca St.
             Dana Point, CA 92629
28           (818) 793-1850
             dentalsurgeryseminars@aol.com

                                          4
          EX-PARTE APPLICATION FOR TRO AND PRELIMINARY INJUNCTION ENJOINING
                   SALE OF PROPERTY (CURRENTLY SET FOR MAY 21, 2020)
      Case 1:20-bk-11006-VK         Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                Desc
                                   Main Document    Page 39 of 126



 1
             Michael Leizerovitz, President
 2           Sensible Consulting and Management, Inc.
 3           15 Via Monarca St.
             Dana Point, CA 92629
 4           (818) 793-1850
             dentalsurgeryseminars@aol.com
 5
 6           James R. Felton, Esq.
             G&B Law, LLP
 7           16000 Ventura Blvd., Ste 1000
             Encino, CA 91436
 8
             (818) 382-6200
 9           jfelton@gblawllp.com

10           John G. Burgee, Esq.
             Burgee & Abramoff, PC
11
             20501 Ventura Blvd., Ste 262
12           Woodland Hills, CA 91364
             (818) 264-7575
13           jburgee@bandalaw.net
14
     4.      I give notice in this manner so conformity with the emergency rules requiring electronic
15
     service of documents be fulfilled on both the hard method (fax) and email to reach individuals
16
17   working at remote locations and not at their office. I received confirmation back of “sent
     successful” as to all the foregoing.
18
     5.      I requested to be informed if there would be any opposition to the application and I have
19
     heard none.
20
     6.      I provide the attached documents to the Court based on my personal knowledge because
21
     they were sent directly as I recorded a lis pendens on the Property when I sued in 2019.
22
23   7.      Defendants, and each of them, purchased the Property on or about January 30, 2019

24   through a foreclosure sale. See Exhibit D, a copy of the Trustee’s Deed upon Sale, attached
     hereto and incorporated herein by reference.
25
     8.      Then Defendants, and each of them, split their ownership, whereby Defendants Lev
26
     Investments, LLC and Dmitri Ludkovski, hereinafter collectively Lev, became sole owners of
27
     the Property and Defendants Ruvin Feygenberg, Michael Leizerovitz, Sensible Consulting and
28
     Management, Inc. became theoretical Lenders with a secured interest of $1,257,675 against the
                                          5
          EX-PARTE APPLICATION FOR TRO AND PRELIMINARY INJUNCTION ENJOINING
                   SALE OF PROPERTY (CURRENTLY SET FOR MAY 21, 2020)
      Case 1:20-bk-11006-VK            Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                 Desc
                                      Main Document    Page 40 of 126



 1   Property in the form of a recorded Deed of Trust. See Exhibit C, a true and correct copy of the
 2   recorded Deed of Trust, attached hereto and incorporated herein by reference.
 3   9.      The unfortunate issue for the Defendants is that the Security Instrument (the Deed of
 4   Trust) evidences no debt; stated differently, there is no note.
 5   10.     Defendants Leizerovitz and Sensible recorded an unlawful, baseless Notice of Default on
 6   January 22, 2020. See Exhibit A, a true and correct copy of the Notice of Default, attached
 7   hereto and incorporated herein by reference. On or about April 21, 2020, Defendants set non-
 8   judicial foreclosure sale for the Property on May 21, 2020. See Ex. B.
 9   11.     On March 16, 2020, the Governor issued Executive Order N-28-20. See Ex. F
10   12.     The Executive Order extended to the end of June suspends Civ Code §725a from
11   operation.
12   13.     Civ Code §725a is the statutory cause of action for a judicial foreclosure.
13   14.     The Executive Order also embraces all other “statutory rights” to foreclose. Civil Code
14   §2924 is the statutory method for non-judicial foreclosures.
15   15.     Plaintiff will suffer irreparable harm if the requested relief is not granted, in that the
16   Property will be foreclosed on without a judicial determination of the actual amount owed.
17   16.     Exigent circumstances exist as Defendants’ Notice of Default has expired, the sale date
18   is imminent as the Notice of Sale is recorded to occur on May 21, 2020. Plaintiffs are in danger
19   of losing the Property to Defendants’ foreclosure, which will cause Plaintiffs irreparable harm, if
20   the Court does not stop the foreclosure.
21           Executed this 15th day of May, 2020 in Los Angeles, California.
22           I declare under penalty of perjury under the laws of the State of California that the
23   foregoing is true and correct.
24                                                           ________________________________
                                                             Michael Shemtoub, Esq., Declarant
25
26
27
28


                                          6
          EX-PARTE APPLICATION FOR TRO AND PRELIMINARY INJUNCTION ENJOINING
                   SALE OF PROPERTY (CURRENTLY SET FOR MAY 21, 2020)
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 41 of 126




          EXHIBIT “A”
        Case 1:20-bk-11006-VK         Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc 2
                                     Main Document    Page 42 of 126
P.O. Box 23159
San Diego, CA 92193-3159

IMPORTANT INFORMATION
ENCLOSED

                                   71 96900 2484 0618 2697 1




       Mailed On:              4/21/2020
       Mailing Number:         0003069-01
       Reference Number:       20-0162         ClientlD: Witkin000260 CE

       FR LLC
       c/o Law Offices of Michael Shemtoub
       4929 Wilshire Blvd., Suite 702
       Los Angeles, CA 90010




    GenericAddresslnsert.doc                                                      Rev. 07/21/2010
    Case 1:20-bk-11006-VK Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                                                       Desc
 RECORDING REQUESTED BY:Main Document     Page 43 of 126
  Witkin & Associates. LLC
  AND WHEN RECORDED MAIL TO:
  Witkin & Associates. LLC
  5805 Sepulveda Blvd.• Suite 670
  Shennan Oaks. California 91411
------------------------ ·---                                                               -··   - --
TS No.: 20-0162             l.oan No.: Le\· tnvestmenfl, LLC
                                                 SUBSTITUTION OF TRUSTEE
         WHKREAS, Lev In,·estments, LLC, a Callfomia limited llablllt)· company was the original Tn.uitor. Real Propert)·
Trustee. Inc•• a Delaware Corporation was the original Trustee. and Ru,·in Feygenbe~ an indMdual. as to an undivided
50.00% Interest, and Sensible Consulting and Management, Inc., a California corporation, a11 to an undMded 50.00% Interest
was the original Beneficiary under that cenain Deed of Trust dated 01/31/1019 and recorded on 03/22/2019 as Instrument No.
20190258568, in book n/a. page n/a of Official Records of Los Angeles County. California. and

          WHEREAS. the undersigned is the presem Beneftciary under said Deed of Trust and

          WHEREAS. the undersigned substitutes a new Trustee under said Deed of Trust in place and instead of said original
Trustee. or Successor Trustee. thereunder. in the manner in said Deed of Trust pro\.ided.

          NOW, THEREFORE. the undersigned hereby substitutes Wit kin & Associates, LLC, as Trustee under said Deed of Trust
Whenever the context hereof so requires. the masculine gender Includes the feminine and:or neuter. and the singular number includes
1he plural.                ;:-x
 Dated: 1lAA1!12tatf'l
                      &:..-)
         Y(3
                                                              Michael Leizerovitz, Manager
 A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
 documcnl. to \\1llch this ccnltlcatc Ill 11tuichcd. 1Ul1.l nl>l lhc uulhfulnc:ss. aL-cura • or v11lldit · oftllat document.

State of C~f~~M 'I- J S!I.
Countyof 5'.,ur~ }
On   "4/tP J/tg 2.9            before me.        lJ<..~ C. l'fp~..,Jrl\~A<'rft'·Y161&i9Rallyappeared
         MI CK<:'-'              L fL., ·2:- F    & y t r 6-                     ~ who proved to me on the basis of
satisfactory evidence to be the pcrson(s) whose name(s) is,are subscribed to the \\;thin instrument o.nd acknowledged to me that
he'she:they executed the same in his'her'their authorized capacit)'(les). and that by hls,berltheir signature(s) on the tnsuument the
i,erson(s). or the entity upon behalf of which theperson(s) acted. executed the instrument.

I certif)' under PENALTY Of Pl31UURY under the laws of the State of California that the foregoing paragraph ls true and correct.

WITNESS my hand and official seal.


                                     ___(Seal)
 Case 1:20-bk-11006-VK         Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                Desc
                              Main Document    Page 44 of 126


                       DECLARATION Ol41 MAILING
                  OF SUBSTITUTION OF TRUSTEE BY CODE




TS No.: 20-0162                                    i
Trustor: Lev Investments, LLC, a California limited liability company

I, April Witkin, Trustee Officer, declare: That I am ~ officer, agent or employee of
Witkin & Associates, LLC whose business address is:1

                    5805 Sepulveda Blvd., Suite 670
                    Shennan Oaks, California 91411    1
                                                      I
                                                      i



I am over the age of eighteen years; On 4/21/2020, by Certified and First Class mail, enclosed in
a sealed envelope with postage fully prepaid. I, caused to be deposited in the United States rail,
a copy of the attached Substitution of Trustee to th¢ trustee of record under the Deed of rust
described in said Substitution, and;                  '

A copy of the attached Substitution has been maile~rior to the recording thereof, in the    t· er
provtded in Section 2924b of the Civil Code of the .· tate of California to all persons to w om a
copy of the Notice of Default would be required to mailed by the provisions of said secti n.

I certify (or declare) under penalty of perjury under the laws of the State of California
foregoing is true and correct.
                                                                                            1·   t the


                                                                                             I




Date: 4/21/2020
        Case 1:20-bk-11006-VK         Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21    Desc 2
                                     Main Document    Page 45 of 126
P.O. Box 23159
San Diego, CA 92193-3159

IMPORTANT INFORMATION
ENCLOSED

                                   (11) 969 0024 8975 9199 5




      Mailed On:               4/21/2020
      Mailing Number:          0003069-01
      Reference Number:        20-0162          ClientlD: Witkin000260 FC

      FR LLC
      c/o Law Offices of Michael Shemtoub
      4929 Wilshire Blvd., Suite 702
      Los Angeles, CA 90010




    GenericAddresslnsert.doc                                                       Rev. 07/21/2010
    Case 1:20-bk-11006-VK Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                                                                   Desc
 RECORDING REQUESTED BY:Main Document     Page 46 of 126
 Witkin & Associates. LLC
 AND WHEN RECORDED MAIL TO:
 Witkin & Associates. LLC
 5805 Sepulveda Blvd.~ Suite 670
 Sherman Oaks. California 91411
     ·------------------------- ---·-·--·                                               ---· ---·· --   - --=---:----
                                                                                                            SPAC~ uon: l'fll.... I.IM- R)k t<l•('(JkONt ., '""·
TS No.: 20-0162             1.oan No.: Le,· lnveitmcnt1~ LLC
                                                SUBSTITUTION OF TRUSTEE
      WH[RE~ Le\• ln,·estments, LLC, a Callfomla limited llabllit)· companl wai; the original Tru~or. Real Property
Trust~ Inc., a Delaware Corporation \'\'RS the original Trustee. and Ru,·in Feyienbera, an individual, as to an undivided
50.00% Interest, and Sensible Consulting and Management, Inc., a California corporation. as to an undMded !ift.00% Interest
was the original Beneficiary under that certain Deed ofTrust dated 01/311.2019 and recorded un 03/2l/2019 as Instrument No.
20t90l58S68~ in book n/a. page n/a of Official Records of Los Anaeles County. California. and

          WHEREAS, the undersigned is the present Beneficiary under said Oeed ofTru~. and

          WHEREAS. the undersigned substitutes a new Trustee under said Deed of Trust in place ond inst~ad of said original
Trustee. or Successor Trustee. thereunder. in the manner in said Deed ofTru.,;t provid~.

          NOW, THEREFORE, the undersigned hereby substitutes Wit kin & As~iates. LLC, as Trustee under said Deed of Trust.


                            :zJ
Whenever the context hereof su r~quires. the masculine gender includes the feminine and:or neuter. and the singular number includes
rhe plurni.

 Dated:

          Y( 5 -z-v
                                                               Michael Leizerovitz, Manager
-----------------:---:---------·                                                             ·--------~
 A notary public or other officer completing this certificate verities only the identity of the indh·idual who signed the
 documcn~ to \\tl1~h _th~!1_ 4=~~1~c_~t£ is nu11chcd. ~ml n~l1 the trulhfulm:ss. i!L"CUf.i!9· or _villlllity oftltat document.

State of C~tP'P~!J.'I-          J ss.
Countyof s , . ~ ~

On   ot,, /t!J J/ Lg 2. 42      before me.     l,(z~     C. /fo~.,.Jtl\c.-J\t<7.ft..;."1~11y appeared
          M I C!(d-"U            ~ /1....1 2: P. ~ v , r e:.                             ~ who proved to me on the basis of
satisfactory evidence to be the pcrson(sJ whose namet,s) is,arc subscribed to the within instrument and acknowledged to me that
hetshe-they executed the same in hiS"her'thcir authorized capacity(ies). and that by hts:her:their signature{s·, on the instrument the
person(s). or the attity upon behalf of which the person( s) acted '1xecuted the instrument.
1certify under PENALTY Of PER.JURY under the la\\·s of the State of California that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.


Signature                               _ _ _(Seal)
Case 1:20-bk-11006-VK        Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                     Desc
                            Main Document    Page 47 of 126


                       DECLARATION OF MAILING
                  OF SUBSTITUTION OF TRUSTEE BY CODE


                                                                                                    I

                                                                                                    I
TS No.: 20-0162
Trustor: Lev Investments, LLC, a California limited liability company                            I

I, April Witkin, Trustee Officer, declare: That I am an officer, agent or employee of
Witkin & Associates. LLC whose business address is:                                              I

                    5805 Sepulveda Blvd., Suite 670                                             I
                    Sherman Oaks. California 91411
                                                                                                I

I am over the age of eighteen years; On 4/21/2020, hy Certified and First Class mail, enci sed in
a sealed envelope with postage fully prepaid. I, ca~ed to be deposited in the United State Mail,
a copy of the attached Substitution of Trustee to the trustee of record under the Deed/~ Trust
described in said Substitution. and;                                                    i ·             1




A copy of the attached Substitution has been mailed prior to the recording thereof, in the manner
provided in Section 2924b of the Civil Code of th~ State of California to all persons ·to whom a
copy of the Notice of Default would be required to be mailed by the provisions of said sec~on.

I certify (or declare) under penalty of perjury undbr the laws of the State of California ~t the
foregoing is true and correct.


Date: 4/21/2020




                                                                                            i

                                                                                            I


                                                                                        I

                                                                                        I

                                                                                        I

                                                                                        I
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 48 of 126




        EXHIBIT “B”
Case 1:20-bk-11006-VK      Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                         Desc
                          Main Document    Page 49 of 126

            This page is part of your document· DO NOT DISCARD

                                    ~ofl0$~                20200449835
                    :~                    ~~t          111111111 IIIH                                    Pgro:=
                    ~                              1        Recorded/Filed In Official Records
                        -'c                        ~      Recorder's Office, Los Angeles County,
                              -.:              "                     California
                                    Stu,01 ~                   04/23/20 AT 08:00AM


                                                                                       PEES:              33.00
                                                                                       TAXES:              0.00
                                                                                       O'l'HER:            0.00
                                                                                       SB2:               75.00
                                                                                       PA.ID:            108.00




          IIHIIHIHIIHIIIIIIIIHIHI 1111    LEADSHEET




             11111111 111111111 1111 IU 111111111
                                         202004230290041

                                           00018188839



                                      111111111111
                                               010700279

                                                   SEQ:
                                                    02

                                        SECURE - 8:00AM

                   11111111111111111111111111
                   111111111111111111111111111
                   THIS FORM IS NOT TO BE DUPLICATED                                      Eoa_200423_Ae
              Case 1:20-bk-11006-VK               Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                                    Desc
f   •   •
                                                 Main Document    Page 50 of 126


         RBCORDING REQUFSTBD BY
         Witldn A Associates, LLC
         AND WHEN RECORDED MAIL TO:
         Witkln a Auodate,, LLC
        ·5805 Sepamda Blvd., Soije 6'79
         Sherman Oaks, California 91411



            T.S. No.: 20-0162                          Other: 1437560CAD
            Loan No.: L9V Investments, LLC                                                        APN: 2247-013-001

                          NOTICE OF TRUSTEE'S SALE UNDER DEED OF TRUST

                   NOTE: THERE IS A SUMMARY OF THE INFORMATION IN THIS DOCUMENT ATTACHED
                                                       Ji : *l'Cfl:@it-1"il&M•
                                            lt.!1.~I': l! tj• @M~ ~~ .20,A"i:7~ i>..!eUCI-
                      NOTA: SE ADJUNTA UN RESUMEN DE LA INFORMACION DE ESTE DOCUMENTO
                  TAI.A: MAYROONG BUOD NG IMPORMASYON SA DOKUMENTONG ITO NA NAKAI.AKIP ·
               LllU 'i': ~ THEO eAY LA BAN TRlNH BAY TOM LllQ'C ve THONG TIN TRONG TAI ueu NAY

          YOU ARE IN DEFAULT UNDER A DEED OF TRUST DATED 01/311.2019.
          UNLESS YOU TAKE ACTION TO PROTECT YOUR PROPERTY, IT
          MAY BE SOLD AT A PUBLIC SALE. IF YOU NEED AN EXPLANATION
        · OF THE NATURE OF THE PROCEEDING AGAINST YOU, YOU
          SHOULD CONTACT A LAWYER.
         NOTICE ii herd,y giYell Chat Wlddn & Aaodates, LLC, as 1n1b, Cl' succmsor trustee, <r substlhlted 1l'USll,e, or as QED
         1br tho trustee, pursma to the Deed of Tnlllt am.ad by Lev lavatmeats, LLC, a Calforala llllllted UabUity
        ·eompuy recorded 03/22/.2819 as Instrument No. 201902585QI in book a.a., page n.a. of 08ldal Records in 1be
         office of the County .Recorder of Los Aqeles County, Caltibmia, and pursuant u»: the Nodce of Defiwlt mid F.lecdoo to Sell
         thereunder tccorae,d 01/2212020 in Book n.a., Page n.a., as lnstruma!.t No. 20200084451 of &aid Ofticjal Rcc:ords,
         WILL SEIL on OS/21/2020 at 10:00 AM Behind the foantaln located in Civic Center Plaza, 400 Civic Center
         Plaza, Pomona, CA 91766. AT PUBLIC AUCTION TO nm HIOHBST BIDDER FOR CASH (payable at die time of
         sale 111 lawtbl mooey of the Uni~ States), all right, title and imerest ~ to and now held by it under said Deed of Trust
         in the property situated in said County and Stato hereinafter described: Al more .fblly ck,.sertbecl on aid Deed of Trust.

            1be pmpeaty addras DI other cxmmon dmignatim, if my, of the real 1101JC1tY desaibed above is pnpmlled 1D be: 13854
            Alben Stnet, Sbermaa oatm, CA 91401
                                                                                                                                           ~

            The mKknigned TnJlleo dllclaims any liability Ir any inccl'nl:Ulels ofthe properw adclms and other common de&fguadon, lf
            any, shown herein.
         Tho tolal amount ofthe \l1)md balmce ofthe obligation sec:tnd by the property lO be sold and reasonable estimated costs,
        .expenses and advances at the time ofthe initial publication of the Notice of Sale is: $1,511,546.34*

            *'Ibo actual opmina bid may be more or Jess than this estirnato (NOTE: Iftbere • any typO of pro-payment premium or
            odler fee or c,hqe that, under 1he terms ofthe secured obligation, becomes due oa the date ofsale, said fee or charges
            IS included in the above estimate).
            Case 1:20-bk-11006-VK                Doc 9       Filed 06/05/20          Entered 06/05/20 18:05:21                Desc
     • .                            NOTICE  Main  DocumentSALEPage
                                              OF TRUSTEE'S    UNDER51DEED
                                                                      of 126
                                                                          OF TRUST
            T.S. No.: 20-0162       Other: l437S60CAD
            Loan No.: Lev Investments, LLC APN: 2247-013-001


            In addition to cash, the Trustee will accept a cashier's check drawn on a state or national bank, a check drawn by a
            state or federal credit union or a check drawn by a state or federal savings and loan association, savings association
            or savings bank specified in Section 5102 of the Financial.Code and authorized to <lo business in this state. In the
            event tender other than cash is accepted, the Trustee may withhold the issuance of the Trustee's Deed until funds
            become available to the payee or endorsee as a matter of right

            Said sale will bo mado, but without covenant or wmranty, express or implied regarding title, possession or
            encumbrances, to satisfy the indebtedness secured by said Deed of Trust including advances authorized thereunder and a1so
            including, without way of limitation, the Wlpaid principal balance of the Note secured by said Deed of Trust together
            with interest thereon as provided in said Note, plus the fees, charges and expenses of the trustee and the trusts created by
            said Deed of Trust.

            1BIS PROPERTY JS BEING SOLD IN AN "AS-IS" CONDfflON.
            NOTICE TO POTENTIAL BIDDERS: If you ate considering bidding OD this property Ilea, you should
            undentand that there ,re risks Involved ba biddina at a trustee auction. You wUI be bidding on a lien, not on
            tbe property itself. Pladng the hlglaest bid at a trustee auction does not aatonultlcally entitle you to free and
            clear ownenblp of the property. You should also be aware that tlae lien being auctioned off may be a Junior
            lien. If you are the highest bidder at the auction, you are or may be responn"ble for paying off all liens 1enior to
            the lien being auctioned off, before you can receive clear title to the property. You are encouraged to
            Investigate the existence, priority, and stze or outstanding lieu that may exist on tllis property by contacting the
            county recorder's office or a title insurance company, either of which may charge you a fee for this information.
            If you consult either of these resources, you should be aware that the same lender may llold more than one
            mortgage or deed of trust on the property.
            NOTICE TO PROPERTY OWNER: Tbe sale date shown OD this notice of sale may be postponed one or
            more times by the mortgagee, beneficiary, truatee, or a court, punuant to Section 2924g of the Calfornia
            CivU Code. The law requires that infonnation about trustee sale postponements be made available to you and
            to the public, as a courtesy to those not present at the sale. If you wish to leam wllether your sale date bas
            been postponed, and, If applicable, the rescheduled time and date for the sale of this property, you may call
            916-939-0772 or visit this Internet Web site WWW.NATIONWIDEPOSTING.COM, using the file number
            assigned to this case 20-0162. Information about postponements that are very short in duration or that occur
            close in time to the scheduled sale may not immediately be refleeted in the telephone information or on the
            Internet Web site. The best way to verify postponement information is to attend the scheduled sale.

            FOR SALES INFORMATION AND STATUS 24 HOURS A DAY, SEVEN DAYS A WEEK, GO TO:
            WWW.NATIONWIDEPOSTING.COM OR CALL 916-939-0772.


                 ADDITIONAL INFORMATION, DISCLOSURES AND CONDmONS OF SALE:
                (1) At the time of sale, the opening bid by the beneficiary may not represent a full credit bid. The beneficiary
                    reserves the night, during the auction, to increase its credit bid incrementally up to a full credit bid. The
                    beneficiary may also bid over and above ita credit bid with cash, cashier's checks or cash equivalenta.

                (2) The Trustee's Deed Upon Sale (TDUS) will not be issued to the successtbl bidder until the bidder's
                    payment baa been deposited in the trustee's bank and cleared (all holds released). The bidder may have to
                    take additional actions as required by trustee's bank in order to facilitate the deposit and clearance of
                     bidder's funds.

                 (3) If, prior to the issuance of the TDUS, the trustee shall become aware of any deficiency in the foreclosure
                     process, or if the trustee becomes aware of any bankruptcy or other legal issue affecting the validity of the
                     foreclosure process, or If the trustee becomes aware of any bankruptcy or othor legal issue affecting the

t'1S:llt~
iiam
        Case 1:20-bk-11006-VK            Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                                 Desc
...   •                                 Main  Document
                                NOTICE OF TRUSTEE'S        Page 52
                                                      SALE UNDER   of 126
                                                                 OBED  OF TRUST
        T.S. No.: 20-0162       Other: 1437560CAD
        Loan No.: Lev Investments, LLC APN: 2247-013-001


              validity of the foreclosure sale, then, after·consultation with its attorneys, the trustee, in its sole discretion,
              may decline to issue the TDUS and return the bidder's funds, without interest. If. subsequent to the
              issuances of the TDUS, the trustee shall become aware of any deficiency in the foreclosme process, or if the
              trustee becomes aware of any bankruptcy or other legal issue atfec:ting the validity of the foreclosure sale,
              then, after consultation with its attorneys, the trustee, in its sole discretion, may rescind the TDUS pursuant
              to Civil Code Section 1058.S(b) and return the bidder's funds, without interest

          (4) When conducted, the foreclosure sale is not final unpl the auctioneer states "soler. Any time prior thereto,
              the sale may be canceled or postponed at the discretion of the trustee or the beneficiary. A bid by the
              beneficiary may not result in a sale of the property. All bids placed by the auctioneer are on behalf of the
              seller/beneficiary.
      THIS COMMUNICATION MAY BE CONSIDERED AS BEING FROM A DEBT COu.ECTOR. IF YOU HAVE
      PREVIOUSLY RECBIVED A DISCHARGE IN BANKRUPTCY, YOU MAY HAVB BEEN RBLBASBD FROM
       PERSONAL LIABllIIY FOR nns DEBT IN WfllCH CASE                   nns NOTICE IS IN1ENDFD TO EXERCISE nm
       SECURED PARTY1S RIGHTS AGAINST THE REAL PROPER.TY ONLY.


       Date:04/20/2020

      Witkin & Aaoeiates, LLC
      5805 Sepulveda Blvd., Salte 670
       Sherman Oaks, Callfomia 91411
       Phone: 818) 845-4000

                          '
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 53 of 126




        EXHIBIT “C”
Case 1:20-bk-11006-VK         Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                                                                              Desc
                             Main Document    Page 54 of 126



                 This page is part of your document • DO NOT DISCARD



                                                                                                                                                            Pages:
                                                                                                                                                             0004



                                                                                                       03/22/19 AT 02:38PM

                                                                                                                                                 FEES:       53.00
                                                                                                                                                 TAXES:       0.00
                                                                                                                                                 OTHER:       0.00
                                                                                                                                                 SB2:       150.00
                                                                                                                                                 PAID:      203.00




                 111111111111111LEADSHEET
                                 III II Ill I Ill I Ill I II II II

                   111111 I II 111111111111111 1111111111201903220930027


                                                               00016397731


                                                Illllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                  009707986

                                                                         SEQ:
                                                                             02

                              DAR - Counter (Upfront Scan)


                          IIIIIII IIIIII IIII IIIII IIIIII IIII IIIII IIIII IIII IIIIII IIIII IIIII IIIIII Ill llllll lllll 111111111111111111

                          IIIIII IIIIII IIIIII IIIII IIIII Ill llllll lllll llllll lllll llll llllll lllll llll lllll llllll 11111111111111111
                         THIS FORM IS NOT TO BE DUPLICATED
       E521330
      Case 1:20-bk-11006-VK               Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                            Desc
                                         Main Document    Page 55 of 126

RECORDING REQUESTED BY:
Ruvin Feygenberg and
Sensible Consulting and Management, Inc.

WHEN RECORDED MAIL TO:

Ruvin Feygenberg
17777 Ventura Blvd.
                                                                              111111nm, 111111111
                                                                                    *20190258568*
Encino, CA 91316



ORDER NO.                                                       SPACE ABOVE THIS LINE FOR RECORDER'S USE
                    SHORT FORM DEED OF TRUST AND ASSIGNMENT OF RENTS
                                                                                                            APN: 2247-013-001


This Deed of Trust, made this, between Lev Investments, LLC, a California limited liability company, herein called TRUSTOR,
whose address is PO Box 16646, Beverly Hills, CA 90209,
Real Property Trustee, Inc., a Delaware Corporation, herein called TRUSTEE, and
Ruvin Feygenberg, an individual, as to an undivided 50.00% interest, and Sensible Consulting and Management, Inc., a
California corporation, as to an undivided 50.00% interest, herein called BENEFICIARY,
Witnesseth: That Trustor IRREVOCABLY GRANTS, TRANSFERS AND ASSIGNS TO TRUSTEE IN TRUST, WIIB
POWER OF SALE, that property in Los Angeles County, California, described as:
For complete legal description, see exhibit "A" attached hereto.


             --...-- --
TOGETHER WITH the rents, issues and profits thereof, SUBJECT, HOWEVER, to the right, power and authority given to and
                       ..........
conferred upon Beneficiary by paragraph (10) of the provisions incorporated herein by reference to collect and apply such rents,
issues and profits.
For the Purpose of Securing: 1. Performance of each agreement of Trustor incorporated by reference or contained herein. 2.
Payment of the indebtedness evidenced by one promissory note of even date herewith, and any extension or renewal thereof, in
the principal sum of$1,257,675.00 executed by Trustor in favor of Beneficiary by order. 3. Payment of such further sums as the
then record owner of said property hereafter may borrow from Beneficiary, when evidenced by another note (or notes) reciting it
is so secured.
To Protect the Security of This Deed of Trust, Trustor Agrees: By the execution and delivery of this Deed of Trust and the
note secured hereby, that provisions (1) to (14), inclusive, of the fictitious deed of trust recorded under date, in the book and at
the page of Official Records in the office of the county recorder of the county where said property is located, noted below
opposite the name of such county, viz.:
COUNTY         BOOK   PAGE        COUNTY      BOOK  PAGE      COUNTY          BOOK        PAGE           COUNTY     BOOK PAGE
Alameda       435     684         Kings       792   833       Placer          895         301            Sierra     29   335
Alpine         1      250         Lake        362   39        Plumas           151        5              Siskiyou   468  181
Amador         104    348         Lassen      171   471       Riverside       3005        523            Solano     1105 182
Butte          1145   1           Los Angeles T2055 899       Sacramento      4331        62             Sonoma     1851 689
Calaveras      145    152         Madera      810   170       San Benito      271         383            Stanislaus 1715 456
Colusa         296    617         Marin       1508  339       San Bernardino  5567        61             Sutter     572  297
Contra Costa 3978     47          Mariposa    77    292       San Francisco   A332        905            Tehama     401  289
Del Norte      78     414         Mendocino   579   530       San Joaquin      2470       311            Trinity    93   366
El Dorado      568    456         Merced      1547  538       San Luis Obispo 1151        12             Tulare     2294 275
Fresno         4626   572         Modoc       184   851       San Mateo       4078        420            Tuolumne   135  47
Glen           422    184         Mono        52    429       Santa Barbara    1878       860            Ventura    2062 386
Humboldt       657    527         Monterey    2194  538       Santa Clara      5336       341            Yolo       653  245
Imperial       1091   501         Napa        639   86        Santa Cruz       1431       494            Yuba       334  486
Inyo           147    598         Nevada      305   320       Shasta           684        528
Kem            3427   60          Orange      5889  611       San Diego Series 2, Book 1961, Page 183887
            FOR SIGNATURE(S) SEE SHORT FORM DEED OF TRUST SIGNATURE PAGE ATTACHED HERETO AND MADE A PART HEREOF.
       Case 1:20-bk-11006-VK               Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                           Desc
                                          Main Document    Page 56 of 126

                                 SHORT FORM DEED OF TRUST SIGNATURE(S) PAGE

ORDER NO.

 (which provisions, identical in all counties, are printed on the reverse hereof) hereby are adopted and incorporated herein and
made a part hereof as fully as though set forth herein at length; that he will observe and perform said provisions; and that the
references to property, obligations, and parties in said provisions shall be construed to refer to the property, obligations, and
parties set forth in this Deed of Trust.
The undersigned Trustor requests that a copy of any Notice of Default and of any Notice of Sale hereunder be mailed to him at
his address hereinbefore set forth.


         Lev Investments, LLC




  notary public or other officer completing this certificate
 erifies only the identity of the individual who signed the
 ocument to which this certificate is attached and not the
  thfulness, accuracy, or validity of that document.




STATE OF CALIFORNIA

COUNTY OF         LOS ANGELES

0n 1.::,...-, . .,,,, :~,. U,\ before me, \1,-c...,--.ap,, Aw xvde< {aU(r:"e,-c,                                       , a Notary
Public, personally appeared br::,, \ ,- 1 Lie 1·,:\\l1,·c\L •

who proved to me on the basis of satisfactory evidence to be the person~ whose name~ is/~ subscribed to the within
instrument and acknowledged to me that he/sl<e/th.PY executed the same in hisfbe'r/th.eir authorized capacity(~, and that by
his/!)6/¥1° signature(),1' on the instrument the personOO,-or the entity upon behalf of which the person(i acted, executed the
instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is true and
correct.
WITNESS my hand and official seal.




Signature

                                                                                                   (Seal)

                                                                    SHORT FORM DEED OF TRUST CONTINUED ON NEXT PAGE
                        Case 1:20-bk-11006-VK             Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                            Desc
f   I   I   I   t
                                                         Main Document    Page 57 of 126
                    •




                                                                  EXHIBIT "A"



                          All that certain real property situated In the County of Los Angeles, State or California, described as
                          follows:                                       ·

                          THE NORTH 190 FEET OF THE EAST 99 FEET OF THE WEST 110 FEET OF LOT 103 TRACT NO. 1000,
                          IN THE CITY OF LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP
                          RECORDED IN BOOK 19 PAGES 1 TO 34, INCLUSIVE, OF MAPS, IN THE OFFICE OF THE COUNTY
                          RECORDER OF SAID COUNTY.


                          ASSESSOR'S PARCEL NUMBER: 2247-013-001
          Case 1:20-bk-11006-VK                             Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                                                          Desc
                                                           Main Document    Page 58 of 126

                                       SHORT FORM DEED OF TRUST AND ASSIGNMENT OF RENTS
ORDERNO.

The following is a copy of provisions (1) to (14), inclusive, of the fictitious deed of trust, recorded in each county in California, as stated in the foregoing Deed of Trust and
incorporated by reference in said Deed of Trust as being a part thereof as if set forth at length therein.
To Protect the Security of This Deed of Trust, Trustor Agrees:
        (1) To keep said property in good condition and repair, not to remove or demolish any building thereon, to complete or restore promptly and in good and workmanlike
manner any building which may be constructed, damaged or destroyed thereon and to pay when due all claims for labor performed and materials furnished therefor, to comply
with all laws affecting said property or requiring any alterations or improvements to be made thereon, not to commit or permit waste thereof, not to commit suffer or permit any
act upon said property in violations of law to cultivate, irrigate, fertilize, fumigate, prune and do all other acts which from the character or use of said property may be reasonably
necessary, the specific enumeration's herein not excluding the general.
        (2) To provide maintain and deliver to Beneficiary fire insurance satisfactory to and with loss payable to Beneficiary. The amount collected under any fire or other
insurance policy may be applied by Beneficiary upon indebtedness secured hereby and in such order as Beneficiary may determine, or at option of Beneficiary the entire amount
so collected or any part thereof may be released to Trustor. Such application or release shall not cure or waive any default or notice of default hereunder or invalidate any act
done pursuant to such notice.
        (3) To appear in and defend any action or proceeding purporting to affect the security hereof or the rights or powers of Beneficiary or Trustee, and to pay all costs and
expenses including cost of evidence of title and attorney's fees in a reasonable sum, in any such action or proceeding in which Beneficiary or Trustee may appear, and In any
suite brought by Beneficiary to foreclose this Deed.
        (4) To pay at least ten days before delinquency all taxes and assessments affecting said property, including assessments on appurtenant water stock, when due, all
encumbrances, charges and liens, with interest, on said property or any part thereof, which appear to be prior of superior hereto, all costs, fees and expenses of this Trust.
Should Trustor fail to make any payment or to do any act as herein provided, then Beneficiary or Trustee, but without obligation so to do and without notice to or demand upon
Truster and without releasing Truster from any obligation hereof, may make or do the same in such manner and to such extent as either may deem necessary to protect the
security hereof Beneficiary or Trustee being authorized to enter upon said property for such purposes; appear in and defend any action or proceeding purporting to affect the
security hereof or the rights or powers of Beneficiary or Trustee, pay, purchase, contest or compromise any encumbrance, charge or lien which in the Judgment of either appears
to be prior or superior hereto, and in exercising any such powers, pay necessary expenses, employ counsel and pay his reasonable fees.
        (5) To pay immediately and without demand all sums so expended by Beneficiary or Trustee, with interest from date of expenditure at the amount allowed by law in
 effect at the date hereof, and to pay for any statement provided for by law in effect at the date hereof regarding the obligation secured hereby any amount demanded by the
 Beneficiary not to exceed the maximum allowed by law at the time when said statement is demanded.
        (6) That any award of damages in connection with any condemnation for public use of or injury to said property or any part thereof is hereby assigned and shall be paid
 to Beneficiary who may apply or release such moneys received by him in the same manner and with the same effect as above provided for disposition of proceeds of fire or other
 insurance.
        (7) That by accepting payment of any sum secured hereby after its due date, Beneficiary does not waive his rights either to require prompt payment when due of all
 other sums so secured or to declare default for failure so to pay.
        (8) That at any time or from time to time, without liability therefor and without notice, upon written request of Beneficiary and presentation of this Deed and said note for
 endorsement, and without affecting the personal liability of any person for payment of the indebtedness secured hereby, Trustee may reconvey any part of said property, consent
 to the making of any map or plot thereof, join in granting any easement thereon; or join in any extension agreement or any agreement subordinating the lien or charge hereof.
         (9) That upon written request of Beneficiary state that all sums secured hereby have been paid, and upon surrender of this Deed and said note to Trustee for
 cancellation and retention and upon payment of its fees, Trustee shall reconvey, without warranty, the property then held hereunder. The recitals in such reconveyance of any
 matters or facts shall be conclusive proof of the truthfulness thereof. The grantee in such reconveyance may be described as 'The person or persons legally entitled thereto·.
 Five years after issuance of such full reconveyance, Trustee may destroy said note and this Deed (unless directed in such request to retain them).
         (10) That as additional security, Truster hereby give to and confers upon Beneficiary the right, power and authority, during the continuance of these Trusts, to collect the
 rents, issues and profits of said property, reserving unto Truster the right, prior to any default by Truster in payment of any indebtedness secured hereby or in performance of any
 agreement hereunder, to collect the rents, issues and profits of said property, reserving unto Trustor the right, prior to any default by Trustor in payment of any indebtedness
 secured hereby or in performance of any agreement hereunder, to collect and retain such rents, issues and profits as they become due and payable. Upon any such default,
 Beneficiary may at any lime without notice, either in person, by agent, or by a receiver to be appointed by a court, and without regard to the adequacy of any security for the
 indebtedness hereby secured, enter upon and take possession of said property or any part thereof, in his own name sue for or otherwise collect such rents, issues and profits
 including those past due and unpaid, and apply the same, less costs and expenses of operation and collection, Including reasonable attorney's fees. Upon any indebtedness
 secured hereby, and in such order as Beneficiary may determine. The entering upon and taking possession of said property, the collection of such rents, issues and profits and
 the application thereof as aforesaid, shall not cure or waive any default or notice of default hereunder or invalidate any act done pursuant to such notice.
         (11) That upon default by Truster in payment of any indebtedness secured hereby or in performance of any agreement hereunder. Beneficiary may declare all sums
 secured hereby immediately due and payable by delivery to Trustee of written declaration of default and demand for sale and of written notice of default and of election to cause
 to be sold said property which notice Trustee shall cause to be filed for record. Beneficiary also shall deposit with Trustee this Deed, said note and all documents evidencing
  expenditures secured hereby.
 After the lapse of such time as may then be required by law following the recordation of said notice of default, and notice of sale having been given as then required by law,
 Trustee, without demand on Truster, shall sell said property at the time and place flXed by it in said notice of sale, either as a whole or in separate parcels, and in such order as ii
  may determine, at public auction to the highest bidder for cash in lawful money of the United States, payable at time of sale. Trustee may postpone sale of all or any portion of
  said property by public announcement at such time and place of sale, and from time to time thereafter may postpone such sale by public announcement at such time and place
  of sale, and from time to time thereafter may postpone such sale by public announcement at the time fixed by the preceding postponement Trustee shall deliver to such
  purchaser its deed conveying the property so sold, but without any covenant or warranty, express or implied. The recitals in such deed of any matters or facts shall be conclusive
  proof of the truthfulness thereof. Any person, including Truster, Trustee, or Beneficiary as hereinafter defined, may purchase at such sale.
 After deducting all costs, fees and expenses of Trustee and of this Trust, including cost of evidence of tiUe in connection with sale, Trustee shall apply the proceeds of sale to
  payment of all sums expended under the terms hereof, not then repaid, with accrued interest at the amount allowed by law in effect at the date hereof, all other sums then
  secured hereby, and the remainder, if any, to the person or persons legally entitled thereto.
         (12) Beneficiary, or any successor in ownership of any indebtedness secured hereby, may from time to time, by instrument in writing, substitute a successor or successors
  to any Trustee named herein or acting hereunder, which instrument, executed by the Beneficiary and duly acknowledged and recorded in the office of the recorder of the county
  or counties where said property is situated, shall be conclusive proof of proper substitution of such successor Trustee or Trustees, who shall, without conveyance from the
  Trustee predecessor, succeed to all its title, estate, rights, powers and duties. Said instrument must contain the name of the original Truster. Trustee and Beneficiary hereunder,
  the book and page where this Deed is recorded and the name and address of the new Trustee.
         (13) That this Deed applies to, inures to the benefit of, and binds all parties hereto, their heirs, legatees, devisees, administrators, executors, successors and assigns.
  The term Beneficiary shall mean the owner and holder, including pledges, of the note secured hereby whether or not named as Beneficiary herein in this Deed, whenever the
  context so requires, the masculine gender includes the feminine and/or neuter, and the singular number includes the plural.
         (14) That Trustee accepts this Trust when this Deed, duly executed and acknowledged and is made a public record as provided by law. Trustee is not obligated to notify
  any party hereto of pending sale under any other Deed of Trust or of any action or proceeding in which Trustor, Beneficiary of Trustee shall be a party unless brought by Trustee.
                                                                                                          SHORT FORM DEED OF TRUST CONTINUED ON NEXT PAGE
        Case 1:20-bk-11006-VK                 Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                                   Desc
                                             Main Document    Page 59 of 126

                      SHORT FORM DEED OF TRUST AND ASSIGNMENT OF RENTS
                                       DO NOT RECORD
ORDERNO.




                                             REQUEST FOR FULL RECONVEYANCE
                                                  To be used only when note has been paid:
To, Trustee
                                                                                                Dated
                                                                                                        -----------
     The undersigned is the legal owner and holder of all indebtedness secured by the within Deed of Trust. All sums secured by said Deed of
Trust have been fully paid and satisfied; and you are hereby requested and directed, on payment to you of any sums owing to you under the
terms of said Deed of Trust, to cancel all evidences of indebtedness, secured by said Deed of Trust, delivered to you herewith together with
said Deed of Trust, and to reconvey, without warranty, to the parties designated by the terms of said Deed of Trust, the estate now held by you
under the same.

                                                                              MAIL RECONVEYANCE TO:




 By

 By

ALL SIGNATURES TO THIS DOCUMENT MUST BE NOTARIZED

Do not lose or destroy this Deed of Trust OR THE NOTE which it secures. Both must be delivered to the Trustee for cancellation before
reconveyance will be made.
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 60 of 126




        EXHIBIT “D”
Case 1:20-bk-11006-VK         Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                                                                            Desc
                             Main Document    Page 61 of 126


                 This page is part of your document - DO NOT DISCARD



                                                                                                                                                               Pages:
                                                                                                                                                                0003

                                                                                      Recorder's Office, Los Angeles County,
                                                                                                   California

                                                                                                    02/01/19 AT 08:00AM


                                                                                                                                               FEES:            23. 00
                                                                                                                                               TAXES:            0. 00
                                                                                                                                               OTHER:            0.00
                                                                                                                                               SB2:             75.00
                                                                                                                                               PAID:            98.00




                 1111111111111111 II II Ill IIIll Ill I II II II
                                                           LEADSHEET




                   II II Ill II 111111111111111         201902010230085
                                                                                                                     1111111111
                                                              00016228014



                                                Illllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                  009608547

                                                                       SEQ:
                                                                        01

                                                     SECURE - 8:00AM


                          IIIIIIIIIIII IIIII IIIIII IIII IIIII IIIIII IIII IIIIIIIIII IIIIII IIIII IIIIIIll llllll lllll 111111111111111111

                         Illlllllllll lllll llllll llll llll lllllll lllll llll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                         THIS FORM IS NOT TO BE DUPLICATED
       E493367
FOR
  ... REFERENCE
     __,.. Case 1:20-bk-11006-VKONLY:
                                Main Document
                                             20190099571
                                          , 06/05/20
                                 Doc 9 Filed          Entered 06/05/20 18:05:21
                                                Page 62 of 126
                                                                                                                                                                     Desc

                  RECORDING REQUESTED BY
                      lAWYERSmtE
            RECORDING REQUESTED BY:
            California TD Specialists

            AND WHEN RECORDED TO:
            AND MAIL TAX STATEMENT TO:
            LEV INVESTMENTS, LLC, ET AL
            P.O. BOX 16646
            BEVERLY HILLS, CA 90209
            Forward Tax Statements to
            the address given above
                                                                                 '. , ..' 1'   i i::.   :,I

                                                                                                                                   SP1\CE ABOV E LINH FOil RE!COllOl:'.lt'S l/S!l
            TS ff : 83173                                                 · :' Order.#: 05936537
            Loan#: 399135126

                                                TRUSTEE'S DEED UPON SALE
            A.P .N. : 2247-013-001                       Transfer Tax: $0.00
            THIS TRANSACTION IS EXEMPT FROM THE REQUIREMENTS OF THE REVENUE AND TAXATION CODE,
            SECTION 480 .3
            The Grantee 1-lerein was the Foreclosing Aeneficiaiy.
            The Amount of the Unpaid Debt was $2,302,132.67
            The Amount Paid by the Grantee was $2,150,000.00            .·· ,i ·, ·.
            Said Properly is in the City of LOS ANGELES, County
                                                                             0


                                                                      ofLci~ Angeles                                             ACCOMMODATION
            CALIFORNIA TD SPECIAL1STS1 as Trustee, (whereas so designated in the Deed of Trust hereunder more
            particularly described or as duly appointed Tiustee) does hereby GR.<\.NT and CONVEY to

            Lev Investments, LLC, a California limited liability company, as to an undivided 50.00°/c,
            Interest, Ruvin Feygenberg, an individual, as to an undivided 25.00°/c, interest and Michael
            Leizcrovitz, an individual, as to an undivided 25_.00% interest.

            (herein called Grantee) but without covenant or waq'antY,, :~x~(:~s'.~·~-~ ·or implied, all right title and interest conveyed
            to and now held by it as Trustee under the Deed of Trust· iri,~1:i~ 1tq the property situated in the county of Los
            Angeles, State of California, described as follows:

            THI!: NORTH 190 FEET OF THE F:AST 99 FEI<:T OF THE WEST p~·FEET OF LOT 103 TRACT NO. 1000, IN THE CJTY OF LOS
            ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 19 PAGES I TO 34,
            INCLUSIVE, OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

            This conveyance is made in compliance with the terms and provisions of the Deed of Trust executed by MANUK
            ABOYAN, AN INDIVIDUAL as Trustor, dated 10/24/2016 ofthe Official Records in the office of the Recorder of
            Los Angeles, California under the authority and powers vested in the Trustee designated in the Deed of Trust or as
            the duly appointed Trustee, default having occurred unde(the Deed of Trust pursuant to the Notice of Default and
            Election to Sell under the Deed of Trust recorded on 11/11+016, iristrument number 20161352625, Book N/A, Page
            NIA of official records. Trustee having complied with rtli applicable statutory requirements of the State of
            California and performed all duties required by the Deed cifTrust including sending a Notice of Default and Election
            to Sell within ten days after its recording and a Notice of Sale at least twenty days prior to the Sale Date by certified
            mail, postage pre-paid to each person entitled to notice in compliance with California Civil Code 2924b.

             Forward Tax Statements to the address given above




    111111111111 II
          83173
                                                              11 ll II .11 IU 1111111
                                                           T S-TDUS                                           irt1stco's Oood Upon Salo (CA)
  Case 1:20-bk-11006-VK               Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                                  Desc
                                     Main Document    Page 63 of 126



                                       TRUSTEE'S DEED UPON SALE
TS#: 83173
Loan#: 399135126
Order#: 05936537

                                                         ·.:\} ;:" '-i:, ', ,
All requirements per California Statutes regarding the in!iling, personal delivery and publication of copies of Notice
of Default and Election to Sell under Deed of Trust and Notice of Trustee's Sale, and the posting of copies of Notice
of Trustee's Sale have been complied with. Trustee, in compliance with said Notice of Trustee's sale and in exercise
of its powers under said Deed of Trust sold said real property at public auction on 1/30/2019. Grantee, being the
highest bidder at said sale became the purchaser of said property for the amount bid, being $2,150,000.00, in lawful
money of the United States, in pro per, receipt thereof is hereby acknowledged in full/pa11ial satisfaction of the debt
secured by said Deed of Trust.

In witness thereof, CALIFORNIA TD SPECIALISTS, 1af l;,j:1.1~~.te,, :has this day, caused its name to be hereunto
affixed by its officer thereunto duly authorized by its cor~@rati'<fo~ef-Iaws.
                                                         . ..'. .-: :·~. t .r(f\i. -
Date: 1/30/2019
                                                                                                IALISTS, AS TRUSTEE




A notary public or other officer completing this ce11ificate verifies only the identity of the individual who signed the
document to which this certificate is attached, and not the . truthfulness, accuracy, or validi of that document.


STATE OF California
COUNTY OF Orange

On 1/30/2019 before me, Teri Snyder Notary Public Personaliy appeared, Patricio S. Ince', Vice President who
proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the.same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the peqon(s ), or the entity upon behalf of which the person( s)
acted, executed the instrument.                           -/:t':
                                                       . ; _: ;:--;t' vi
                                                     ;: ~·:_ 1:_·:~_l?<;~ri!:f.:.'-{)f~4:
I certify under PENALTY OF PERJURY under the ,la;s 'bftfi~'S~ite of California that the foregoing paragraph is
true and correct.




                                                                                            (Seal)
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 64 of 126




        EXHIBIT “E”
               Case 1:20-bk-11006-VK     Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                             Desc
                                        Main Document    Page 65 of 126
 I       ,.


                                                                                                                                       I
         A                 This page Is part of your document· DO NOT DISCARD


                                                                                                                        Pages:
                                                                                                                         0004



                                                                            04/22/13 AT 12:11PM

                                                                                                       FEES:               35.00
                                                                                                       T.AXKS:              0.00
                                                                                                       OTHER:               0.00
                                                                                                       PAID:               35.00




                                                                           I
                                              Ill Ill IllI II M1111 1111 1111
                           111111111111111 II LEADSHEET

                              11111111      fl 11111111111111 HI II IIHI
                                                      201304220760110

                                                         00007551515


                                                 lllll llll004791120
                                                           1111111111111111111
                                                              SEQ:
                                                                01

                                              DAR - Mail (Hard Copy)

                                       lllllllll lllllllllllll 1111111111111111111111111111111111
                                       llllllllllllllllllllllllllllll~llllllllllllllllll
                                       THIS FORM IS NOT TO BE DUPLICATED



Non-Order Search                                             Page 1 of 4            Requested By: Peng Yumul , Printed : 2/26/2019 4:09 PM

Doc: 2013-597359 REC ALL
                   Case 1:20-bk-11006-VK                 Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21               Desc
           ..                                           Main Document    Page 66 of 126

         RECORDING REQUESTED BY



     /
         WHEN RECORDED MAIL TO
         NAME       fh.   P.A-viD ~ s                                                           11111111111,
                                                                                                       20130597359•
     /   MAILING      Poo ~~ / SJl IL
     "CITY, STATE ZIP CODE                              I O~l.-
                c., ,t-)C°L-,'b,•.() ' CA-   '=, '-I   t., )..
                                                                       SPACE ABOVE THIS LINE RESERVED FOR RECORDER'S USE



                                                                  TITLE($)




Non-Order Search                                                   Page 2 of 4      Requested By: Peng Yumul , Printed : 2/26/2019 4:09 PM
Doc: 201 3-597359 REC ALL
                       Case 1:20-bk-11006-VK                        Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                                                   Desc
      •
                                                              e    Main Document    Page 67 of 126
                                                                                         EJ-001
            ATTORNEY OR PARTY, WTHOUT .l(TTORNEY ()\hlme, IIKlihs,, stahl Dtr ~ijmlef, ell(!
                                                                                                                               e
            telepllone nvm1Je1
             Aecordlng.-.quested by arJd retum to     510-465•5212            ~                "
             M. David DeSantis (132629)
             Gianunzio & DeSantis LLP
             130 Broadway
             Suite 1032
             Oakland, CA 94612
           [ZJ ATTORNEY
                        FOR
                                     wJUOGMENT D
                                       CREDITOR
                                                     ASSIGNEEOF
                                                         RECORD
           SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN FRANCISCO
            sTReEr ADoREss: 400 McAllister Street                                                                              FOR RECORDER'S USE ONLY
            MAILING ADORESS
           c1rYANoziPcoce           San Francisco, CA 94102
                     BRANCH NAME.   Civil
                     PLAINTIFF:     Ming Zhu, LLC                                                                               CASE NUMBER;


                DEFENDANT:          San Francisco Medical Imaging, Inc., et al.                                                             CGC-11-516808
                                                                                                                                               FOR COURT use ONL y
                               ABSTRACT OF JUDGMENT-CIVIL
                                    AND SMALL CLAIMS
                                                                                               D      Amended

           1. The [Z] Judgment creditor                   D
                                                      assignee of record
              applies for an abstract of judgment and represents the following:
              a. Judgment debtor's
                     C                  Name arid last known address


     ~·-
                     I RUVIN        FEYGENBERG
                       18044 VALLEY VISTA BLVD.
                                                                                               i
                     I ENCINO, CA 91316                                                        _J
                b. Driver's license no. (last 4 digits] and state: xxxx9366 CA                Unknown     D
                c. Social security no. [last 4 digits]: xxx-xx-5670                     D Unknown
                d. SumrrtQns or notice of entry of sister-t}tateJ_udgment was personally served or
                   mailed to (name and address): Venza LJoe, Sub
                  17779 Ventura Blvd., Encino, CA 91316
           2.   [ZJ Information on additional judgment                                         4. D       Information on additional Judgment
                   debtors is shown on page 2.                                                            creditors is shown on page 2.
           3. Judgment ci:edltor (name and address):                                           6, D       Original abstract recorded in thiG county:
                 Ming Zhu, LLC, c/o M. David Desantis, Esq.                                               a. Oate:
             1330 Broadway, Ste. 1032, Oakland, CA 94612
               March {:,, 2013
           Date:
                                                                                                          •:mu~ntNo~
           M. David Desantis
                                        (TYPE OR PRINT NAME]                                                               (SIONI\TURE Of APPllCANT OR ATTORNEY}

           fl. Total amount of judgment as entered or last renewed:                                 10.   D     An    D     execution lien       D
                                                                                                                                                attachmentlien
               $ 169,885.38                                                                                     is endorsed on the judgment as follows:
           7. All judgment creditors and debtors are listed on this abstract.                                   a. Amount:$
                                                                                                                b. In favor of (name and address):
           8.   a. Judgment entered on (date): March 4, 2013
                 b. Renewal entered on (data):
           9.    D        This judgment ls an lnstallmentjudgment.                                  11. A stay of enforcement has
                                                                                                          a.   IT]   not been ordered by the court.
                                                                                                          b.   D     been ordered by the court effective until
                                                       CLERK OF'THE COURT                                            (date):
                                                                                                    12. a.     [L]   I certify that this is a true and correct abstract of
                                                                                                                     the judgment entered in this action,
                                                   This abstract issued on (date):                        b.   D     A certified copy of the judgment is attach
                                                              HAR 142013                                                  RAYMOND
                                                                                                      Clerk, by
                                                                       ABSTRACT OF JUDGMENT-CIVIL
                                                                            AND SMALL CLAIMS




Non-Order Search                                                                               Page 3 of 4              Requested By: Peng Yumul , Printed: 2/26/2019 4:09 PM
Doc: 2013-597359 REC ALL
                    Case 1:20-bk-11006-VK                   Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                                      Desc
                                                           Main Document    Page 68 of 126
                                                                                                               e
                       .
                PLAINTIFF.    Ming Zhu, LLC                                                                     CASE NUM8ER:

                                                                                                                             CGC-11-516808
         ""'""DEFENDANT:      San Francisco Medical Imaging, Inc., et al.

         NAMES ANO ADDRESSES OF ADDITIONAL JUDGMENT CREDITORS:
         13. Judgment creditor (name and addrass):                                      14. Judgment creditor (name and address):




          15.     D      Continued on Attachment 15.

          INFORMATION ON ADDITIONAL JUDGMENT DEBTORS:
          16.                       Name and last known address                         17                       Name and last known address

           f San     Francisco Medical Imaging, Inc.
             815 Hyde Street, Suite 100
                                                                            i                 1                                                         I
           j San Francisco, CA 94109

            Driver's license no (last 4 dlgl1s)
                                                                            _J                L
                                                                                              Driver's license no. (last 4 digits]
                                                                                                                                                         _J
            and state:                                             [Z]   Unknown              and state:                                        Dunknown
            Social security no. (last 4 digits):                   [Z]   Unknown              Social secunty no. (last 4 digits]:               Dunknown

            Summons was personally served at or mailed to (address):                          Summons was personally served at or mailed to (address):
            Max Frid, Agent
            8159 Santa Monica Blvd., Suite 200
            West Hollywood, CA 90046


          18.                        Name and last known address                         19.                      Name and last known address

            i                                                                i                1                                                           i
            L                                                                _J               L                                                           _J
                Driver's license no. (last 4 digits]                                           Driver's license no. [last 4 digits]
                and state:                                         D     Unknown               and state:                                       D   Unknown
                Social secunty no. [last 4 digits]:                D     Unknown               Social security no. [last 4 digits]:             D   Unknown

                Summons was personally served at or mailed to (address):                       Summons was personally served at or mailed to (address):




           20.     D       Continued on Attachment 20.




                                                                                                                                                    Pa,;ie 2of2
          EJ-001 [Rev January 1, 200Bj                        ABSTRACT OF JUDGMENT-CIVIL
                                                                   AND SMALL CLAIMS




Non-Order Search                                                                Page 4 of 4                Requested By: Peng Yumul , Printed : 2/26/2019 4:09 PM
Doc: 201 3-597359 REC ALL
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 69 of 126




         EXHIBIT “F”
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21       Desc
                        Main Document    Page 70 of 126
                      EXECUTIVE DEPARTMENT
                       STATE OF CALIFORNIA




                           EXECUTIVE ORDER N-28-20

         WHEREAS on March 4, 2020, I proclaimed a State of Emergency to
 exist in California as a result of the threat o f COVID-1 9; and

         WHEREAS despite sustained efforts, th e virus remains a threat, and
 further efforts to control the spread of the virus to redu ce and minimize the
 risk of infection and otherwise mitigate th e effects of COVID-19 are
 needed;and

         WHEREAS the economic impacts of COVID-19 have been
 significa nt, and could threaten to undermine Californians' housing security
 and the stability o f California businesses; and

        WHEREAS many Californians are experiencing substantial losses o f
 income as a result of business closures, the loss of hours or wages, or
 layoffs related to COVID-19, hindering their ability to keep up with their
 rents, mortgages, and utility bills; and

        WHEREAS Californians w ho are most vulnerable to COVID-19, th ose
 65 years and older, and th ose with underlying health issues, are advised to
 self-quarantine, self-isolate, or o therwise remain in their homes to reduce
 the transmission of COVID-19; and

       WHEREAS because homelessness can exacerbate vulnerability to
 COVID-19, California must take measures to preserve and increase
 housing security for Californians to protect public health; and

       WHEREAS local jurisdictions, based on th eir particular needs, may
 therefore determine that additional measures to promote housing security
 and stability are necessary to protect public health or to mitigate the
 economic impacts o f COVID-19; and

         WHEREAS local jurisdic tions may also determine, based on their
 particular needs, th a t promoting stability amongst commercial tena ncies
 is also conducive to public health, such as by allowing commercial
 establishments to decide whether and how to remain open based on
 public health concerns rather than economic pressures, or to mitigate th e
 economic im pacts of COVID-19; and

        WHEREAS in addition to these public health benefits, state and local
 policies to promote socia l d istan cing, self-quarantine, and self-isolation
 require that people be able to access basic utilities- including water, gas,
 electricity, and telecommunications-at their homes, so that Californians
 can work from home, receive public health information , and otherwise
 adhere to policies of social distancing, self-quarantine, and self-isolation, if
 needed;and




                                     ~ ·
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21     Desc
                        Main Document    Page 71 of 126


        WHEREAS many utility providers, public and private, covering
 electricity, gas, water, and sewer, have voluntarily announced
 moratoriums on service disconnections and late fees for non-payment in
 response to COVID-19; and

       WHEREAS many telecommunication companies, including internet
 and cell phone providers, have voluntarily announced moratoriums on
 service disconnections and late fees for non-payment in response to
 COVID-19;

        NOW, THEREFORE, I, GAVIN NEWSOM, Governor of the State of
 California, in accordance with the authority vested in me by the State
 Constitution and statutes of the State of California, and in particular,
 Government Code sections 8567 and 8571, do hereby issue the following
 order to become effective immediately:

       IT IS HEREBY ORDERED THAT:

    l) The time limitation set forth in Penal Code section 396, subdivision
       (f) , concerning protections against residential eviction, is hereby
       waived. Those protections shall be in effect through May 31, 2020.

    2) Any provision of state law that would preempt or otherwise restrict a
       local government's exercise of its police power to impose
       substantive limitations on residential or commercial evictions as
       described in subparagraphs {i) and (ii) below-including, but not
       limited to, any such provision of Civil Code sections 1940 et seq. or
       1954.25 et seq.-is hereby suspended to the extent that it would
       preempt or otherwise restrict such exercise. This paragraph 2 shall
       only apply to the imposition of limitations on evictions when:

                (i)     The basis for the eviction is nonpayment of rent, or a
                        foreclosure, arising out of a substantial decrease in
                        household or business income (including, but not
                        limited to, a substantial decrease in household
                        income caused by layoffs or a reduction in the
                        number of compensable hours of work, or a
                        substantial decrease in business income caused by
                        a reduction in opening hours or consumer demand),
                        or substantial out-of-pocket medical expenses; and

                (ii)    The decrease in household or business income or
                        the out-of-pocket medical expenses described in
                        subparagraph (i) was caused by the COVID-19
                        pandemic, or by any local , state, or federal
                        government response to COVID-19, and is
                        documented.

       The statutory cause of action for judicial foreclosure, Code o f Civil
       Procedure section 725a et seq.; the statutory cause of action for
       unlawful detainer, Code of Civil Procedure section 1161 et seq., and
       any other statutory cause of action that could be used to evict or
       otherwise eject a residential or commercial tenant or occupant of
       residential real property after foreclosure is suspended only as
       applied to any tenancy, or residential real property and any
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21        Desc
                        Main Document    Page 72 of 126


       occupation thereof, to which a local government has imposed a
       limitation on eviction pursuant to this paragraph 2, and only to the
       extent of the limitation imposed by the local government.

       Nothing in this Order shall relieve a tenant of the obligation to pay
       rent, nor restrict a landlord's ability to recover rent due.

       The protections in this paragraph 2 shall be in effect through May
       31, 2020, unless extended.

    3) All public housing authorities are requested to extend deadlines for
       housing assistance recipients or applicants to deliver records or
       documents related to their eligibility for programs, to the extent that
       those deadlines are within the discretion of the housing authority.

    4) The Department of Business Oversight, in consultation with the
       Business, Consumer Services, and Housing Agency, shall engage
       with financial institutions to identify tools to be used to afford
       Californians relief from the threat of residential foreclosure and
       displacement, and to otherwise promote housing security and
       stability during this state of emergency, in furtherance of the
       objectives of this Order.

    5) Financial institutions holding home or commercial mortgages,
       including banks, credit unions, government-sponsored enterprises,
       and institutional investors, are requested to implement an
       immediate moratorium on foreclosures and related evictions when
       the foreclosure or foreclosure-related eviction arises out of a
       substantial decrease in household or business income, or substantial
       out-of-pocket medical expenses, which were caused by the
       COVID-19 pandemic, or by any local, state, or federal government
       response to COVID-19 .

    6) The California Public Utilities Commission is requested to monitor
       measures undertaken by public and private utility providers to
       implement customer service protections for critical utilities, including
       but not limited to electric, gas, water, internet, landline telephone,
       and cell phone service, in response to COVID-19, and on a weekly
       basis publicly report these measures.

        Nothing in this Order shall be construed to invalidate a ny limitation
 on eviction enacted by a local jurisdiction between March 4, 2020 and
 this date.

       Nothing in this Order shall in any way restrict state or local authority
 to order any quarantine, isolation, or other public health measure that
 may compel an individual to remain physically present in a particular
 residential real property.

       This Order is not intended to, and does not, create any rights or
 benefits, substantive or procedural, enforceable at law or in equity,
 against the State of California, its agencies, departments, entities, officers,
 employees, or any other person.
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21    Desc
                        Main Document    Page 73 of 126


       I FURTHER DIRECT that as soon as hereafter possible, this
 proclamation be filed in the Office of the Secretary of State and that
 widespread publicity and notice be given of this Order.


                                      IN WITNESS WHEREOF I have
                                      hereunto set my hand and caused
                                      the Great Seal of the State of
                                      California to be affixed this 16th day
                                      of March 2020.




                                       ATTEST:




                                      ALEX PADILLA
                                      Secretary of State
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 74 of 126




        EXHIBIT “G”
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 75 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 76 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 77 of 126




                             {
                             J
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 78 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 79 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 80 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 81 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 82 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 83 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 84 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 85 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 86 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 87 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 88 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 89 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 90 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 91 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 92 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 93 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 94 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 95 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 96 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 97 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 98 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 99 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 100 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 101 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 102 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 103 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 104 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 105 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 106 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 107 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 108 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 109 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 110 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 111 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 112 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 113 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 114 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 115 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 116 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 117 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 118 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 119 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 120 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 121 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 122 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 123 of 126
Case 1:20-bk-11006-VK    Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21   Desc
                        Main Document    Page 124 of 126
 Case 1:20-bk-11006-VK        Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                 Desc
                             Main Document    Page 125 of 126
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                           Civil Division
                    Central District, Stanley Mosk Courthouse, Department 1

19STCV45132                                                                          May 18, 2020
FR LLC vs LEV INVESTMENTS, LLC, et al.                                                  8:30 AM


Judge: Honorable Samantha Jessner                  CSR: None
Judicial Assistant: N DiGiambattista               ERM: None
Courtroom Assistant: None                          Deputy Sheriff: None

APPEARANCES:
For Plaintiff(s): Thomas L. Reynolds (x)
For Defendant(s): No Appearances




NATURE OF PROCEEDINGS: EX PARTE APPLICATION OF PLAINTIFF, FR LLC, FOR
TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE
PRELIMINARY INJUNCTION

Matter comes on for hearing in Department One. There is no appearance by defendant.
.
The ex parte application is denied. Plaintiff provides no evidence of the parties' agreement and if
plaintiff is a beneficial owner of the property, he has an adequate remedy at law.
.
Counsel for plaintiff is to give notice.




                                           Minute Order                                 Page 1 of 1
Case 1:20-bk-11006-VK               Doc 9 Filed 06/05/20 Entered 06/05/20 18:05:21                                       Desc
                                   Main Document    Page 126 of 126
                                   PROOF OF SERVICE OF DOCUMENT
 1
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
 2   address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067

 3   A true and correct copy of the foregoing document entitled NOTICE OF REMOVAL OF STATE COURT
     CIVIL ACTION PURSUANT TO RULE 9027 OF THE FEDERAL RULES OF BANKRUPTCY
 4   PROCEDURE will be served or was served (a) on the judge in chambers in the form and manner
     required by LBR 5005-2(d); and (b) in the manner stated below:
 5
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On June 5, 2020, I checked the CM/ECF docket for this bankruptcy case or
 7   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
     receive NEF transmission at the email addresses stated below:
 8
         •     Katherine Bunker kate.bunker@usdoj.gov
 9       •     John Burgee jburgee@bandalaw.net
         •     Caroline Renee Djang (TR) caroline.djang@bbklaw.com
10       •     David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
         •     Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
11       •     United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov

12   2. SERVED BY UNITED STATES MAIL: On June 5, 2020, I served the following persons and/or
     entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
13   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
     addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
14   completed no later than 24 hours after the document is filed.

15   Michael Shemtoub, Esq.
     Law Offices of Michael Shemtoub
16   4929 Wilshire Blvd., Suite 702
     Los Angeles, CA 90010
17                                                                           Service information continued on attached page
18   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
     EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
19   on June 5, 2020, I served the following persons and/or entities by personal delivery, overnight mail
     service, or (for those who consented in writing to such service method), by facsimile transmission and/or
20   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
     mail to, the judge will be completed no later than 24 hours after the document is filed.
21
     Served by Attorney Service
22   Hon. Victoria S. Kaufman
     United States Bankruptcy Court
23   21041 Burbank Boulevard, Suite 354 / Courtroom 301
     Woodland Hills, CA 91367
24
25   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
     true and correct.
26
      June 5, 2020                    Stephanie Reichert                                /s/ Stephanie Reichert
27    Date                            Type Name                                         Signature

28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
